Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 1 of 31




                 ATTACHMENT B
               Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 2 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


                                                                     Defendants undertook their actions in a well-intentioned
                                                                     effort to protect Pennsylvanians from the virus. However,
                  2020 WL 5510690
                                                                     good intentions toward a laudable end are not alone enough
   Only the Westlaw citation is currently available.
                                                                     to uphold governmental action against a constitutional
   United States District Court, W.D. Pennsylvania.
                                                                     challenge. Indeed, the greatest threats to our system of
         COUNTY OF BUTLER, et al., Plaintiffs,                       constitutional liberties may arise when the ends are laudable,
                        v.                                           and the intent is good—especially in a time of emergency. In
          Thomas W. WOLF, et al., Defendants.                        an emergency, even a vigilant public may let down its guard
                                                                     over its constitutional liberties only to find that liberties, once
                 Civil Action No. 2:20-cv-677                        relinquished, are hard to recoup and that restrictions—while
                               |                                     expedient in the face of an emergency situation—may persist
                       Filed 09/14/2020                              long after immediate danger has passed. Thus, in reviewing
                                                                     emergency measures, the job of courts is made more difficult
Attorneys and Law Firms                                              by the delicate balancing that they must undertake. The
                                                                     Court is guided in this balancing by principles of established
Thomas W. King, III, Jordan P. Shuber, Ronald T. Elliott,
                                                                     constitutional jurisprudence.
Thomas E. Breth, Dillon McCandless King Coulter &
Graham LLP, Butler, PA, for Plaintiffs.
                                                                     This action seeks a declaration that Defendants’ actions
Karen Mascio Romano, Pennsylvania Office of Attorney                 violated and continue to violate the First Amendment, as
General, Harrisburg, PA, for Defendants.                             well as both the Due Process and Equal Protection clauses
                                                                     of the Fourteenth Amendment. Specifically, Plaintiffs argue
                                                                     that numeric limitations on the size of gatherings violates
                                                                     the First Amendment. They argue that the components of
                           OPINION
                                                                     Defendants’ orders closing “non-life-sustaining” businesses
WILLIAM S. STICKMAN IV, United States District Judge                 and requiring Pennsylvanians to stay-at-home violated both
                                                                     the Due Process and Equal Protection Clauses of the
   I. INTRODUCTION                                                   Fourteenth Amendment.
 *1 The COVID-19 pandemic has impacted every aspect of
American life. Since the novel coronavirus emerged in late           To examine the issues presented by Plaintiffs, the Court
2019, governments throughout the world have grappled with            first had to determine what type of scrutiny should be
how they can intervene in a manner that is effective to protect      applied to the constitutional claims. As explained at length
their citizens from getting sick and, specifically, how they can     below, the Court believes that ordinary canons of scrutiny
protect their healthcare systems from being overwhelmed by           are appropriate, rather than a lesser emergency regimen.
an onslaught of cases, hindering their ability to treat patients     The Court next had to determine whether the question of
suffering from COVID-19 or any other emergency condition.            the business closure and related stay-at-home provisions of
In this Country, founded on a tradition of liberty enshrined         Defendants’ orders remain before it. The record shows that
in our Constitution, governments, governors, and courts have         they do. The language of the orders themselves, as well as
grappled with how to balance the legitimate authority of             testimony adduced at trial, show that these provisions are
public officials in a health emergency with the Constitutional       merely suspended, not rescinded, and can be re-imposed at
rights of citizens. In this case, the Court is required to examine   Defendants’ will. This, in addition to the voluntary cessation
some of the measures taken by Defendants—Pennsylvania                doctrine, compelled the Court to examine issues relating to
Governor Thomas W. Wolf and Pennsylvania Secretary of                these components of Defendants’ orders.
Health Rachel Levine—to combat the spread of the novel
coronavirus. The measures at issue are: (1) the restrictions on       *2 Having addressed the necessary threshold questions,
           1                                                         the Court proceeded to the merits of Plaintiffs’ claims and,
gatherings ; and, (2) the orders closing “non-life-sustaining”
businesses and directing Pennsylvanians to stay-at-home.             after carefully considering the trial record and the parties
                                                                     extensive pre and post-trial briefing holds and declares: (1)
After reviewing the record in this case, including numerous          that the congregate gathering limits imposed by Defendants’
exhibits and witness testimony, the Court believes that              mitigation orders violate the right of assembly enshrined in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
               Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 3 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


the First Amendment; (2) that the stay-at-home and business        21, 35). Its members consisted solely of employees from the
        2
closure components of Defendants’ orders violate the Due           Governor's policy and planning office, none of whom possess
Process Clause of the Fourteenth Amendment; and (3) that the       a medical background or are experts in infection control.
business closure components of Defendants’ orders violate          (ECF No. 75, pp. 22-25, 100-01).
the Equal Protection Clause of the Fourteenth Amendment.
                                                                   The Governor never attended meetings of the various teams,
                                                                   but he “participated in regular calls and updates with members
   II. BACKGROUND                                                  of his administration” and he “was briefed and consulted
Pennsylvania saw its first presumptive positive cases of           on key matters.” (ECF No. 75, p. 29). Ultimately, without
COVID-19 in the early days of March 2020. (ECF No. 40,             ever conducting a formal vote, the teams, by consensus when
p. 1; ECF No. 37, ¶ 6). On March 6, 2020, Governor Wolf            “there [was] a favorite approach everyone agree[d] on,” put
signed a Proclamation of Disaster Emergency noting that            together the scope of an order and submitted it to the Governor
“the possible increased threat from COVID-19 constitutes a         through his Chief of Staff for approval. 4 (ECF No. 75, pp.
threat of imminent disaster to the health of the citizens of the   45-47, 96-97). All of the orders, according to the Governor,
Commonwealth” such that it was necessary “to implement             were geared “to protect the public from the novel and
measures to mitigate the spread of COVID-19.” (ECF No.             completely unprecedented pandemic” and “prevent the spread
42-1).                                                             of the disease.” (ECF No. 75, pp. 136-37). According to the
                                                                   Executive Deputy Secretary for the Pennsylvania Department
The Governor's proclamation of a disaster emergency vested         of Health, from a public health perspective, the intent of
him with extraordinary authority to take expansive action          the orders “was to reduce the amount of interaction between
by executive order. Within the Governor's office, a “group”        individuals.” (ECF No. 75, p. 209; ECF No. 37, ¶ 7).
“was formed to work on issues related to the pandemic”
both on the “economic development side and pertaining               *3 The various orders issued by Defendants will be
to the business closures” and “on the health side, teams           discussed with specificity in the analysis that follows as they
were formed to work to understand the progress of the              relate to the particular legal issues in this case. That said,
pandemic.” (ECF No. 75, p. 17). 3 It was an “interdisciplinary     by way of background, the Court would note the following
team” with “individuals from the [G]overnor's office and           relevant events.
agencies being pulled together for specific tasks,” including
Secretary Levine. (ECF No. 75, pp. 17-18). The “group”             On March 13, 2020, the Governor announced a temporary
never reduced its purpose to writing, although “its stated         closure of all K-12 Pennsylvania schools. (ECF No. 42-2).
purpose was to develop mechanisms to respond to that               On March 19, 2020, the Governor issued an Order regarding
emerging threat [i.e. a pandemic] in a very quick period of        the closure of all Pennsylvania businesses that were “non-
time.” (ECF No. 75, p. 26). The names of its members remain        life-sustaining.” 5 (ECF No. 42-2). Enforcement of the Order
unknown.                                                           was to begin on March 21, 2020 at 12:01 a.m. (ECF No.
                                                                   42-2). Secretary Levine issued a similar order on March
Part of the “group” consisted of a “reopening team” and            19, 2020. (ECF No. 42-14). Defendants then issued stay-at-
a “policy team.” (ECF No. 75, pp. 17-21). None of their            home orders for Allegheny County, Bucks County, Chester
“hundreds, if not thousands” of meetings were open to the          County, Delaware County, Monroe County, Montgomery
public, no meeting minutes were kept, and “formality was not       County, and Philadelphia County. (ECF Nos. 42-15 and
the first thing on [their] minds.” (ECF No. 75, pp. 21, 26, 28,    42-16). Enforcement of the Governor's Order was slated to
30-31, 89-90, 134). The “reopening team” was “working to           commence on March 23, 2020 at 8:00 PM. (ECF No. 42-15).
develop the various guidance that was necessary to respond to      Amended stay-at-home orders were issued by Defendants
the pandemic,” and it “published that on the Commonwealth's        from March 23, 2020 through March 31, 2020 to include
website and put out press releases.” (ECF No. 75, pp.              other counties. (ECF Nos. 42-17 through 42-29). On April 1,
27-28, 32). It also formulated the stay-at-home order. (ECF        2020, Defendants ordered all citizens of Pennsylvania to stay-
No. 75, pp. 33-34). The “policy team” was tasked with              at-home effective immediately “except as needed to access,
creating the distinctions between “life-sustaining” and “non-      support, or provide life-sustaining businesses, emergency or
life-sustaining” businesses as well as preparing responses for     government services.” (ECF Nos. 42-30, 42-31, 47-2). Then,
the public on frequently asked questions. (ECF No. 75, pp.         on April 9, 2020, the Governor extended the school closures


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 4 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


for the remainder of the 2019-2020 academic year. (ECF No.        House of Representatives; Daryl Metcalfe, an individual
47-5).                                                            residing in the County of Butler and a member of the
                                                                  Commonwealth of Pennsylvania House of Representatives;
The Governor issued a “Plan for Pennsylvania” on or about         Marci Mustello, an individual residing in the County of
April 17, 2020, that included a three phased reopening plan       Butler and a member of the Commonwealth of Pennsylvania
– moving from the “red phase” to the “yellow phase” to            House of Representatives; and Tim Bonner, an individual
the “green phase” - with corresponding “work & congregate         doing business in the County of Butler and a member of the
setting restrictions” and “social restrictions.” 6 (ECF Nos.      Commonwealth of Pennsylvania House of Representatives.
47- and 42-81). The stay-at-home provisions of Defendants’        The “Business Plaintiffs” consist of the following: Nancy
                                                                  Gifford and Mike Gifford, d/b/a Double Image; Prima
orders were extended through June 4, 2020. 7 (ECF Nos.
                                                                  Capelli, Inc.; Steven Schoeffel; Paul F. Crawford, t/d/b/a
42-48, 42-49, 42-50, and 42-51). On May 7, 2020, Defendants
                                                                  Marigold Farm; Cathy Hoskins, t/d/b/a Classy Cuts Hair
issued an order for limited opening of businesses, lifting the
                                                                  Salon; R.W. McDonald & Sons, Inc.; Starlight Drive-In, Inc.;
stay-at-home requirements in certain counties and moving
                                                                  and, Skyview Drive-In, LLC. The Complaint asserted five
them into the “yellow phase,” but imposing gathering limits.
                                                                  counts under 42 U.S.C. § 1983: Count I - Violation of The
(ECF Nos. 42-52 and ECF Nos. 42-53). Throughout May
                                                                  Takings Clause; Count II – Substantive Due Process; Count
and June, various counties were moved by Defendants from
                                                                  III – Procedural Due Process; Count IV – Violation of Equal
the “yellow phase” to the “green phase.” (ECF Nos. 42-54
                                                                  Protection; and, Count V – Violation of the First Amendment.
through 42-61, and 42-63 through 42-75). The final county,
                                                                  (ECF No. 1).
Lebanon, was moved into the “green phase” effective July
3, 2020. (ECF No. 42-74). The “green phase” eased most
                                                                  On May 20, 2020, Plaintiffs filed a Motion for Speedy
restrictions with the continued suspension of the stay-at-home
                                                                  Hearing of Declaratory Judgment Action Pursuant to Rule
and business closure orders. (ECF No. 75, pp. 36-37, 144-45).
                                                                  57 and a supporting brief. (ECF Nos. 9 and 10). Defendants
                                                                  filed their Response on May 26, 2020. (ECF Nos. 12 and 13).
 *4 On June 3, 2020, the Governor renewed his proclamation
                                                                  Telephonic oral argument occurred on May 27, 2020. By May
of disaster emergency for ninety days. (ECF No. 42-62).
                                                                  28, 2020 Memorandum Opinion and Order, the Court held
On July 15, 2020, Defendants issued “targeted mitigation”
                                                                  that expedited proceedings were warranted to examine the
orders imposing limitations on businesses in the food services
                                                                  claims in the Complaint at Count II by the Business Plaintiffs,
industry, closing nightclubs, prohibiting indoor events and
                                                                  at Count IV by all Plaintiffs, and at Count V by all Plaintiffs.
gatherings of more than 25 persons, and prohibiting outdoor
                                                                  The Court denied the motion as to Counts I and III. (ECF No.
gatherings of more than 250 persons. (ECF Nos. 48-5, 48-6,
                                                                  15).
54-1). Most recently, on August 31, 2020, Governor Wolf
renewed his proclamation of disaster emergency for ninety
                                                                  A Case Management Order was issued on June 2, 2020. (ECF
days stating “the COVID-19 pandemic continues to be of such
                                                                  No. 18). Expedited discovery commenced on June 12, 2020.
magnitude and severity that emergency action is necessary to
                                                                  (ECF No. 18). The parties agreed that all direct testimony
protect the health, safety, and welfare of affected citizens of
                                                                  for the Declaratory Judgment Hearing would be given via
Pennsylvania.” (ECF Nos. 73, 73-1). This disaster declaration
                                                                  written Declarations and/or Affidavits and the parties filed
allows “based on the course and development of the virus,
                                                                  those documents along with a Joint Stipulation of Facts and
that certain restrictions could be put back in place.” (ECF No.
                                                                  Joint Exhibits. (ECF Nos. 16, 19-34, 37-40, 42, 47, 48).
75, p. 37).
                                                                  Pre-hearing briefs were also submitted. (ECF Nos. 36, 40).
                                                                  The declaratory judgment hearing occurred over two days,
Plaintiffs filed their Complaint on May 7, 2020, seeking
                                                                  July 17, 2020 and July 22, 2020, with eighteen witnesses
a declaratory judgment that Defendants violated certain
                                                                  testifying. (ECF Nos. 74 and 75). Afterward, the parties
constitutional rights through the issuance of orders designed
                                                                  submitted comprehensive post-hearing briefs and additional
to combat the COVID-19 pandemic. Plaintiffs are comprised
                                                                  adjudicative facts. (ECF Nos. 56, 59, 61, 64, 66, 67, 68, 71,
of three groups. The “County Plaintiffs” consist of the
                                                                  73).
Counties of Butler, Fayette, Greene, and Washington,
Pennsylvania. The “Political Plaintiffs” consist of the
following individuals: Mike Kelly, an individual residing in        III. ANALYSIS
the County of Butler and a member of the United States


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 5 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


                                                                  federal suit against its parent state or its subdivisions on
                                                                  rights ....”).
      A. THE COUNTY PLAINTIFFS CANNOT
      ASSERT CLAIMS UNDER SECTION 1983
                                                                  The County Plaintiffs have attempted to assert claims in their
 *5 Defendants argue that the County Plaintiffs—Butler,           own right and as the representatives of their residents. While
Fayette, Greene, and Washington Counties—are not proper           counties may undoubtedly litigate in many circumstances,
plaintiffs. They contend that the County Plaintiffs lack          as Defendants aptly note, well established law prohibits
standing to bring an action under 42 U.S.C. § 1983. The           the County Plaintiffs from bringing claims of constitutional
County Plaintiffs argue that they have standing on both an        violations under Section 1983. As such, the County Plaintiffs
individual basis and as representatives of their citizens. The    are not proper parties and cannot obtain relief in this case.
Court holds that County Plaintiffs are not proper parties.        They are hereby dismissed as parties.


The County Plaintiffs focus their argument on general
concepts of Article III standing, pointing to areas where                 B. CONSTITUTIONAL CHALLENGES
the Counties may be able to illustrate specific harm to                       TO DEFENDANTS’ ORDERS
them, as counties, resulting from Defendants’ actions. The
alleged harm includes “interference with the holding of
public meetings that can be attended by all residents of                1) “Ordinary” canons of constitutional review
the Counties, negative impacts on tax revenue, negative                    should be applied to Defendants’ orders.
impacts on reputation, negative impacts on the citizens of the
                                                                  Before moving into the substance of Plaintiffs’ constitutional
respective Counties, and loss of access to lawyers and law
                                                                  claims, the Court will examine what “lens” it should use to
offices in those Counties.” (ECF No. 56, p. 30). But even if
                                                                  review those claims. In other words, what is the appropriate
these allegations of harm could establish general Article III
                                                                  standard, or regimen of standards, that the Court must use to
standing, they are not enough to confer standing under Section
                                                                  weigh the constitutionality of the claims? Plaintiffs base their
1983.
                                                                  constitutional arguments on ordinary constitutional scrutiny,
                                                                  whereas Defendants argue that their actions should be
Section 1983 does not confer any substantive rights, but
                                                                  afforded a more deferential standard as emergency measures
rather, merely provides a cause of action for the deprivation
                                                                  relating to public health.
of constitutional rights under the color of state law. Counties
are creatures of the state. They do not possess rights under
                                                                   *6 Over the last century, federal courts have developed a
the Constitution. They cannot assert a claim against the
                                                                  regimen of tiered scrutiny for examining most constitutional
state—of which they are a creation—for violating rights
                                                                  issues—rational basis scrutiny, intermediate scrutiny and
that they do not possess. See Williams v. Mayor and City
                                                                  strict scrutiny. The appropriate standard depends on the
Council of Baltimore, 289 U.S. 36, 40, 53 S.Ct. 431, 77
                                                                  nature of the claim and, specifically, the nature of the
L.Ed. 1015 (1933) (“A municipal corporation, created by a
                                                                  right allegedly infringed. In this case, Defendants point
state for the better ordering of government, has no privileges
                                                                  to the emergency nature of the challenged measures and
or immunities under the Federal Constitution which it may
                                                                  correctly argue that they have broad authority under state
invoke in opposition to the will of its creator.”); see also
                                                                  police powers in reacting to emergency situations relating to
Pennsylvania Professional Liability Joint Underwriting Ass'n
                                                                  public health and safety. They contend that the traditional
v. Wolf, 324 F. Supp. 3d 519, 530 (M.D. Pa. 2018) (“Counties,
                                                                  standards of constitutional scrutiny should not apply, but
municipalities, and other subdivisions owing their existence
                                                                  rather, that a more deferential standard as articulated in
to the state generally cannot assert constitutional claims
                                                                  Jacobson v. Massachusetts, 197 U.S. 11, 31, 25 S.Ct. 358,
against their creator.”); Williams v. Corbett, 916 F. Supp.
                                                                  49 L.Ed. 643 (1905), should be used. Defendants contend
2d 593, 598 (M.D. Pa. 2012) (same); Jackson v. Pocono
                                                                  that Jacobson sets forth a standard that grants almost
Mountain School District, 2010 WL 4867615, at *3 (M.D.
                                                                  extraordinary deference to their actions in responding to a
Pa. Nov. 23, 2010) (“[A] number of Circuits, including the
                                                                  health crisis and that, based on that deference, Plaintiffs’
Second, Fifth, Sixth, Seventh, Ninth, Tenth, and Eleventh,
                                                                  claims are doomed to fail. In other words, Defendants argue
have all held that a political subdivision may not bring a
                                                                  that no matter which traditional level of scrutiny that the




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
               Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 6 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


underlying constitutional violation would normally require, a       deference is limitless. Rather—it closed its opinion with a
more deferential standard is appropriate.                           caveat to the contrary:

In Jacobson, the Supreme Court upheld a Massachusetts
statute empowering municipal boards of health to require                         Before closing this opinion we deem
that all residents be vaccinated for smallpox. 8 Jacobson                        it appropriate, in order to prevent
was prosecuted for refusing to comply with the City of                           misapprehension [of] our views, to
Cambridge's vaccination mandate. Id. at 13, 25 S.Ct. 358.                        observe—perhaps to repeat a thought
He argued that the mandatory vaccine regimen “was in                             already sufficiently expressed, namely
derogation of the rights secured to [him] by the preamble to                     —that the police power of a state,
the Constitution of the United States, and tended to subvert                     whether exercised directly by the
and defeat the purposes of the Constitution as declared                          legislature, or by a local body
in its preamble.” Id. at 13-14, 25 S.Ct. 358. Jacobson                           acting under its authority, may be
also contended that the measure violated the Fourteenth                          exerted in such circumstances, or by
Amendment and the “spirit of the Constitution.” Id. at 14, 25                    regulations so arbitrary and oppressive
S.Ct. 358.                                                                       in particular cases, as to justify the
                                                                                 interference of the courts to prevent
The Supreme Court rejected out-of-hand the arguments that                        wrong and oppression.
the measure violated the Constitution's preamble or “spirit,”
explaining that only the specific, substantive provisions of the
Constitution can give rise to an actionable claim of rights.        Id. at 38, 25 S.Ct. 358. There is no question, therefore, that
The Supreme Court, likewise, rejected Jacobson's challenge          even under the plain language of Jacobson, a public health
under the Fourteenth Amendment. It explained that the States        measure may violate the Constitution.
possess broad police powers which encompass public health
measures:                                                           Jacobson was decided over a century ago. Since that
                                                                    time, there has been substantial development of federal
                                                                    constitutional law in the area of civil liberties. As a general
             [a]lthough this court has refrained                    matter, this development has seen a jurisprudential shift
             from any attempt to define the limits                  whereby federal courts have given greater deference to
             of that power, yet it has distinctly                   considerations of individual liberties, as weighed against the
             recognized the authority of a state to                 exercise of state police powers. That century of development
             enact quarantine laws and ‘health laws                 has seen the creation of tiered levels of scrutiny for
             of every description;’ indeed, all laws                constitutional claims. They did not exist when Jacobson
             that relate to matters completely within               was decided. While Jacobson has been cited by some
             its territory and which do not by their                modern courts as ongoing support for a broad, hands-off
             necessary operation affect the people                  deference to state authorities in matters of health and safety,
             of other states.                                       other courts and commentators have questioned whether it
                                                                    remains instructive in light of the intervening jurisprudential
                                                                    developments.
Id. at 25, 25 S.Ct. 358. The Supreme Court explained that
“the police power of a state must be held to embrace, at least,      *7 In Bayley's Campground, Inc. v. Mills, ––– F. Supp. 3d
such reasonable regulations established directly by legislative     ––––, 2020 WL 2791797 (D. Me. May 29, 2020), a district
enactments as will protect the public health and the public         court examined whether the governor of Maine's emergency
safety.” Id.                                                        order requiring, inter alia, visitors from out of state to self-
                                                                    quarantine, was constitutional. As here, before proceeding to
Although the Jacobson Court unquestionably afforded a               its analysis of the substantive legal issues, the court examined
substantial level of deference to the discretion of state and       how it should weigh the issues—according to a very
local officials in matters of public health, it did not hold that   deferential analysis purportedly consistent with Jacobson,
                                                                    as advocated by the governor, or under “regular” levels


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
               Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 7 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


of scrutiny advocated by the plaintiffs. The district court           times of crisis, public officials must respond quickly and
examined Jacobson and, specifically, whether it warranted the         decisively to evolving and uncertain situations. At the dawn
application of a looser, more deferential, standard than the          of an emergency—and the opening days of the COVID-19
“regular” tiered scrutiny used on constitutional challenges.          outbreak plainly qualify—public officials may not be able
It observed: “[i]n the eleven decades since Jacobson, the             to craft precisely tailored rules. Time, information, and
Supreme Court refined its approach for the review of state            expertise may be in short supply, and those responsible for
action that burdens constitutional rights.” Id. at ––––, 2020         enforcement may lack the resources needed to administer
WL 2791797 at *8 (citing Planned Parenthood v. Casey, 505             rules that draw fine distinctions. Thus, at the outset of an
U.S. 833, 857, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992)). See           emergency, it may be appropriate for courts to tolerate very
also Planned Parenthood, 505 U.S. at 857, 112 S.Ct. 2791              blunt rules. In general, that is what has happened thus far
(citing Jacobson, 197 U.S. at 24-30, 25 S.Ct. 358) (affirming         during the COVID-19 pandemic.
that “a State's interest in the protection of life falls short of
justifying any plenary override of individual liberty claims.”).      But a public health emergency does not give Governors
The district court declined to apply a standard below those of        and other public officials carte blanche to disregard the
the established tiered levels of scrutiny. It stated:                 Constitution for as long as the medical problem persists. As
                                                                      more medical and scientific evidence becomes available,
                                                                      and as States have time to craft policies in light of that
                                                                      evidence, courts should expect policies that more carefully
             [T]he permissive Jacobson rule floats
                                                                      account for constitutional rights.
             about in the air as a rubber stamp
             for all but the most absurd and                        Id. at ––––, ––– S.Ct. ––––, 2020 WL 4251360 at *2.
             egregious restrictions on constitutional               Justice Alito found unreasonable the argument that Jacobson
             liberties, free from the inconvenience                 could be used to create a deferential standard whereby
             of meaningful judicial review. This                    public health measures will pass scrutiny unless they are
             may help explain why the Supreme                       “beyond all question a plain, palpable invasion of rights
             Court established the traditional tiers                secured by the fundamental law.” Id. at ––––, ––– S.Ct.
             of scrutiny in the course of the 100                   ––––, 2020 WL 4251360 at *5. Rather, he reasoned, “it is
             years since Jacobson was decided.                      a mistake to take language in Jacobson as the last word on
                                                                    what the Constitution allows public officials to do during
                                                                    the COVID-19 pandemic .... It is a considerable stretch to
Bayley's Campground, at ––––, 2020 WL 2791797 at *8.                read the [Jacobson] decision as establishing the test to be
                                                                    applied when statewide measures of indefinite duration are
Justice Alito's dissent (joined by Justices Thomas and              challenged under the First Amendment or other provisions not
Kavanaugh) to the Court's denial of emergency injunctive            at issue in that case.” Id. at ––––, ––– S.Ct. ––––, 2020 WL
relief in Calvary Chapel Dayton Valley v. Sisolak, ––– U.S.         4251360 at *5.
––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 4251360
(Jul. 24, 2020) (Alito, J., dissenting), also casts doubt on         *8 The district court in Bayley's Campground cited to a
whether Jacobson can, consistent with modern jurisprudence,         recent scholarly article examining the type of constitutional
be applied to establish a diminished, overly deferential, level     scrutiny that should be applied to challenges to COVID-19
of constitutional review of emergency health measures. 9            mitigation strategies—Lindsay F. Wiley & Stephen I.
In arguing that the Supreme Court should have granted the           Vladeck, Coronavirus, Civil liberties, and the Courts: the
requested injunction, Justice Alito stated: “[w]e have a duty to    Case Against “Suspending” Judicial Review, 133 HARV.
defend the Constitution, and even a public health emergency         L. REV. F. 179 (2020). 10 The Court has reviewed the
does not absolve us of that responsibility.” Id. at ––––, –––       professors’ paper and finds it both instructive and persuasive.
S.Ct. ––––, 2020 WL 4251360 at *1. Justice Alito pointed out:       There, the learned professors argue that Jacobson should not
                                                                    be interpreted as permitting the “suspension” of traditional
  For months now, States and their subdivisions have                levels of constitutional scrutiny in reviewing challenges to
  responded to the pandemic by imposing unprecedented               COVID-19 mitigation measures. Id. at 182 (“In this Essay,
  restrictions on personal liberty, including the free exercise     we argue that the suspension approach to judicial review is
  of religion. This initial response was understandable. In         wrong—not just as applied to governmental actions taken


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 8 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


in response to novel coronavirus, but in general.”). The           First, the ongoing and indefinite nature of Defendants’ actions
professors highlight three objections to an overly deferential     weigh strongly against application of a more deferential level
“suspension” model standard of review:                             of review. The extraordinary emergency measures taken by
                                                                   Defendants in this case were promulgated beginning in March
  First, the suspension principle is inextricably linked with      —six months ago. What were initially billed as temporary
  the idea that a crisis is of finite—and brief—duration. To       measures necessary to “flatten the curve” and protect
  that end, the principle is ill-suited for long-term and open-    hospital capacity have become open-ended and ongoing
  ended emergencies like the one in which we currently find        restrictions aimed at a very different end—stopping the spread
  ourselves.                                                       of an infectious disease and preventing new cases from
                                                                   arising—which requires ongoing and open-ended efforts.
  Second, and relatedly, the suspension model is based
                                                                   Further, while the harshest measures have been “suspended,”
  upon the oft-unsubstantiated assertion that “ordinary”
                                                                   Defendants admit that they remain in-place and can be
  judicial review will be too harsh on government actions
                                                                   reinstated sua sponte as and when Defendants see fit. In other
  in a crisis—and could therefore undermine the efficacy
                                                                   words, while not currently being enforced, Pennsylvania
  of the government's response. In contrast, as some
                                                                   citizens remain subject to the re-imposition of the most severe
  of the coronavirus cases have already demonstrated,
                                                                   provisions at any time. Further, testimony and evidence
  most of these measures would have met with the
                                                                   presented by Defendants does not establish any specified exit
  same fate under “ordinary” scrutiny, too. The principles
                                                                   gate or end date to the emergency interventions. Rather, the
  of proportionality and balancing driving most modern
                                                                   record shows that Defendants view the presence of disease
  constitutional standards permit greater incursions into civil
                                                                   mitigation restrictions upon the citizens of Pennsylvania as
  liberties in times of greater communal need. That is the
                                                                   a “new normal” and they have no actual plan to return to
  essence of the “liberty regulated by law” described by the
                                                                   a state where all restrictions are lifted. It bears repeating;
  Court in Jacobson.
                                                                   after six months, there is no plan to return to a situation
  Finally, the most critical failure of the suspension model       where there are no restrictions imposed upon the people of
  is that it does not account for the importance of an             the Commonwealth. Sam Robinson, a Deputy Chief of Staff
  independent judiciary in a crisis—“as perhaps the only           to the Governor, testified as much when asked if there was
  institution that is in any structural position to push back      a phase of reopening beyond the “green phase” where there
  against potential overreaching by the local, state, or federal   would be no restrictions:
  political branches .... Otherwise, we risk ending up with
                                                                      *9 Q. You can't move from green to no restrictions
  decisions like Korematsu v. United States [323 U.S. 214,
                                                                       whatsoever? There's no way to do that under this system,
  65 S.Ct. 193, 89 L.Ed. 194 (1944) ]—in which courts
                                                                       right?
  sustain gross violations of civil rights because they are
  either unwilling or unable to meaningfully look behind the         A. So there are a number of options for, you know,
  government's purported claims of exigency.                           what post green potentially could look like, and that
                                                                       could just be entirely removal of all restrictions or
Id. at 182-83 (internal footnotes and citations omitted). These
                                                                       replacement with other restrictions, maybe not a color-
objections, especially the problem of ongoing and indefinite
                                                                       coordinated system. There are certainly other options on
emergency measures, largely mirror the concern expressed by
Justice Alito in Calvary Chapel.                                        the July 15 th order that we've referenced from last week,
                                                                        certainly an approach that was a change that was not
The Court shares the concerns expressed by Justice Alito,               strictly speaking within the red/yellow/green framework
as well as Professors Wiley and Vladeck, and believes that              as originally contemplated.
an extraordinarily deferential standard based on Jacobson is
                                                                        And we are doing our best to respond to the pandemic
not appropriate. The Court will apply “regular” constitutional
                                                                        nimbly and not being locked into a specific approach but
scrutiny to the issues in this case. Two considerations inform
                                                                        to target areas where we see spread and things that we
this decision—the ongoing and open-ended nature of the
                                                                        can do to balance the need to reopen the economy and
restrictions and the need for an independent judiciary to serve
                                                                        continue moving Pennsylvania back towards the new
as a check on the exercise of emergency government power.
                                                                        normal that the governors and others have talked about
                                                                        while at the same time taking targeted mitigation steps to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 9 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


     prevent the spread of the virus, which is what's embodied     *10 Second, ordinary constitutional scrutiny is necessary
     in that July 15   th
                            order.                                to maintain the independent judiciary's role as a guarantor
                                                                  of constitutional liberties—even in an emergency. While
  Q. What is the new normal? What does the governor mean          principles of balancing may require courts to give lesser
    by the new normal? What's that mean?                          weight to certain liberties for a time, the judiciary cannot
                                                                  abrogate its own critical constitutional role by applying an
  A. Well, we're still evolving into it, but obviously it's       overly deferential standard.
    more consciousness about steps to prevent the spread
    of COVID and ways that Pennsylvanians are having to           While respecting the immediate role of the political branches
    be more conscious of those mitigation efforts and take        to address emergent situations, the judiciary cannot be overly
    steps to be responsible individually to protect fellow        deferential to their decisions. To do so risks subordinating
    Pennsylvanians.                                               the guarantees of the Constitution, guarantees which are the
                                                                  patrimony of every citizen, to the immediate need for an
(ECF No. 75, pp. 70-71). Even when the existing restrictions
                                                                  expedient solution. This is especially the case where, as here,
are replaced, it appears to be the intent of Defendants to
                                                                  measures directly impacting citizens are taken outside the
impose and/or keep in place some ongoing restrictions. Mr.
                                                                  normal legislative or administrative process by Defendants
Robinson testified that “early on it was sort of just assumed
                                                                  alone. There is no question that our founders abhorred
that beyond green was no restrictions, and that may be
                                                                  the concept of one-person rule. They decried government
ultimately where we get.” (ECF No. 75, p. 75). However, the
                                                                  by fiat. Absent a robust system of checks and balances,
position is now less clear in that Mr. Robinson hedged on
                                                                  the guarantees of liberty set forth in the Constitution are
whether any future period of no restrictions can be foreseen.
                                                                  just ink on parchment. There is no question that a global
(ECF No. 75, p. 76) (“at the point that we are ready to
                                                                  pandemic poses serious challenges for governments and for
remove all of the restrictions, we will have a discussion about
                                                                  all Americans. But the response to a pandemic (or any
how specifically to do that. It may be that the whole—you
                                                                  emergency) cannot be permitted to undermine our system of
know, that whole system is replaced with just very limited
                                                                  constitutional liberties or the system of checks and balances
restrictions.”) (emphasis added).
                                                                  protecting those liberties. Here, Defendants are statutorily
                                                                  permitted to act with little, if any, meaningful input from the
Courts are generally willing to give temporary deference
                                                                  legislature. For the judiciary to apply an overly deferential
to temporary measures aimed at remedying a fleeting
                                                                  standard would remove the only meaningful check on the
crisis. Wiley & Vladeck, supra p. 16, at 183. Examples
                                                                  exercise of power.
include natural disasters, civil unrest, or other man-made
emergencies. 11 There is no question, as Justice Alito            Using the normal levels of constitutional scrutiny in
reasoned in Calvary Chapel, that courts may provide state         emergency circumstances does not prevent governments from
and local officials greater deference when making time-           taking extraordinary actions to face extraordinary situations.
sensitive decisions in the maelstrom of an emergency. But         Indeed, an element of each level of scrutiny is assessing and
that deference cannot go on forever. It is no longer March.       weighing the purpose and circumstances of the government's
It is now September and the record makes clear that               act. The application of normal scrutiny will only require the
Defendants have no anticipated end-date to their emergency        government to respect the fact that the Constitution applies
interventions. Courts surely may be willing to give in            even in times of emergency. As the Supreme Court has
a fleeting crisis. But here, the duration of the crisis—          observed: “[t]he Constitution was adopted in a period of grave
in which days have turned into weeks and weeks into               emergency. Its grants of power to the federal government and
months—already exceeds natural disasters or other episodic        its limitations of the power of the States were determined
emergencies and its length remains uncertain. Wiley &             in the light of emergency, and they are not altered by
Vladeck, supra page 16, at 184. Faced with ongoing                emergency.” Home Building & Loan Ass'n. v. Blaisdell, 290
interventions of indeterminate length, 12 “suspension” of         U.S. 398, 425, 54 S.Ct. 231, 78 L.Ed. 413 (1934). 13 Ordinary
normal constitutional levels of scrutiny may ultimately lead      constitutional scrutiny will be applied.
to the suspension of constitutional liberties themselves.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            8
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 10 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


                                                                 at either fifty percent (50%) or seventy-five percent (75%) of
                                                                 their building occupancy limits. (ECF No. 42-58, Section 1).
     2) The gathering limits imposed by Defendants’
                                                                 Mr. Robinson confirmed that the gathering limits do not apply
          orders violate the First Amendment.
                                                                 to normal business operations:
 *11 Defendants’ July 15, 2020 Order imposes limitations on
                                                                   [T]he 25-person restriction that we were discussing
“events and gatherings” of 25 persons for indoor gatherings
                                                                   previously does not apply in the course of general business
and 250 persons for outdoor gatherings. The Order defines
                                                                   operations. So you could have more than 25 people in
“events and gatherings” as:
                                                                   that store. There's no restriction of that sort that would be
  A temporary grouping of individuals for defined                  applicable, and I think we've tried to clarify that in many
  purposes, that takes place over a limited timeframe, such        different forms, the sort of applicability of the occupancy
  as hours or days. For example, events and gatherings             restrictions—sorry. The discrete event limits.
  include fairs, festivals, concerts, or shows and groupings
                                                                   But to the extent—and this is just to provide an overly full
  that occur within larger, more permanent businesses,
                                                                   answer. To the extent that a store had a special sales event
  such as shows or performances within amusement parks,
                                                                   or something of that sort, a product demonstration, they
  individual showings of movies on a single screen/
                                                                   would be limited to 25 people in that specific instance. But
  auditorium within a multiplex, business meetings or
                                                                   in any other instance there would be no applicable limit
  conferences, or each party or reception within a multi-room
                                                                   within the store for their general business beyond the kind
  venue.
                                                                   of occupancy limits that would be in place.
  The term does not include a discrete event or gathering in
                                                                 *12 (ECF No. 75, pp. 139-40).
  a business in the retail food services industry addressed by
  Section 1 [of the July 15, 2020, Order].
                                                                 The record is unclear as to whether the orders limiting the
  The maximum occupancy limit includes staff.                    size of gatherings apply to protests. The plain language of
                                                                 the orders makes no exception for protests, which seemingly
(ECF No. 48-5, Section 2) (emphasis added). The Order has        run directly contrary to the plain language of the May 27,
no end-date or other mechanism for expiration, but rather,       2020 Order that states, “[a]ny gathering for a planned or
purports to remain in effect “until further notice.” (ECF        spontaneous event of greater than 250 individuals.” (ECF
No. 48-5, Section 8). By its own language, the congregate        No. 42-58). However, the record unequivocally shows that
gathering limitation imposed is broad—applying to any            Defendants have permitted protests, and that the Governor
gathering of individuals on public or private property for any   participated in a protest which exceeded the limitation set
purpose—including social gatherings. 14 The July 15, 2020        forth in his order and did not comply with other restrictions
Order is an amendment to the May 27, 2020 Order setting          mandating social distancing and mask wearing. (ECF No.
forth the parameters of the “green phase” of Defendants’         42-101).
reopening plan. The difference between the two orders is
that the May 29, 2020 Order did not include the 25 person        Finally, Plaintiffs make much of the fact that Defendants
indoor limit, but rather provided: “[a]ny gathering for a        have provided an exception to the congregate gathering
planned or spontaneous event of greater than 250 individuals     limit as applied to a major event in central Pennsylvania
is prohibited.” (ECF No. 42-58).                                 referred to as “Spring Carlisle,” which is an auto show
                                                                 and flea market. (ECF 64). After being sued in the
The gathering limits specifically exempt religious gatherings    Pennsylvania Commonwealth Court because of the impact
and certain commercial operations set forth in the Order and     of the congregate limits on the event, Secretary Levine
previous orders. Section 1 of the July 15, 2020 Order imposes    settled the action by giving a substantial exception for the
an occupancy limit of twenty-five percent (25%) of “stated       event. Specifically, indoor occupancy was permitted up to
fire code maximum occupancy” for bars and, apparently,           an occupancy of 250 individuals or 50% of the maximum
restaurants. (ECF No. 48-5, Section 1). The May 27, 2020         building occupancy. (ECF 64-1, p. 1). Outdoor occupancy
Order permits businesses (other than businesses in the retail    was permitted up to 20,000 individuals, which is 50% of the
food industry, personal services, such as barbers and salons,    normal capacity. (ECF No. 64-1, p. 2).
and gyms—all of which are given other guidance) to operate



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 11 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


Plaintiffs argue that the limits on gatherings imposed by         television and radio. (ECF No. 66, p. 25). Finally, Defendants
Defendants violate their right of assembly and their related      reject the contention that the stated (although not in the
right of free speech. Specifically, the Political Plaintiffs      orders themselves) permission to attend protests constituted
(Metcalfe, Mustello, Bonner and Kelly) contend that the           impermissible content-based distinctions on the applicability
gathering limits unconstitutionally violate their right to hold   of the limits. They point to the fact that some of the Plaintiffs
campaign gatherings, fundraisers, and other events. Each          attended rallies and protests against Defendants’ measures
argued that the congregate gathering limitations hindered         and that neither they nor other protesters were subject to
their ability to campaign and limited their ability to meet and   enforcement action, “even when social distancing protocols
connect with voters. By way of example, Congressman Kelly         are not adhered to.” (ECF No. 66, p. 27) (citing Benner v. Wolf,
stated:                                                           ––– F. Supp. 3d ––––, ––––, 2020 WL 2564920, at *8 (M.D.
                                                                  Pa. May 21, 2020)).

            We were also forced to cancel multiple
            fundraisers and dinners. In the past,                             a) The Court will apply intermediate
            these fundraisers have financed a                                  scrutiny to Plaintiffs’ challenges.
            significant portion of my campaigns,
            yet for this election I had to entirely                *13 The Court must first determine what standard of
            forgo holding them. My campaign                       constitutional scrutiny to apply to the congregate limits
            was also forced to cancel a political                 set forth in Defendants’ orders. The right of assembly is
            rally for me to speak to constituents                 a fundamental right enshrined in the First Amendment:
            due to both travel prohibitions and                   “Congress shall make no law ... abridging the freedom of
            congregate rules.                                     speech, or of the press, or the right of the people to peaceably
                                                                  assemble, and to petition the Government for a redress of
                                                                  grievances.” U.S. CONST. AMEND. 1, in relevant part. The
(ECF No. 27, p. 2). On a similar note, Representative Mustello    right of assembly has long been incorporated to the States.
testified that a planned fundraiser had to be scrapped after      See De Jonge v. Oregon, 299 U.S. 353, 361-65, 57 S.Ct.
the July 15, 2020 Order decreased indoor capacity to twenty-      255, 81 L.Ed. 278 (1937). Although the right to peaceably
five (25) people. (ECF No. 74, pp. 166-67). She testified that    assemble is not coterminous with the freedom of speech, they
she intended to host it outside, but she was concerned about      have been afforded nearly identical analysis by courts for
the weather. (ECF No. 74, p. 167). Political Plaintiffs contend   nearly a century. See generally Nicholas S. Brod, Rethinking a
that the gathering limits unfairly target some gatherings,        Reinvigorated Right to Assemble, 63 DUKE L.J. 155 (2013).
while permitting others—such as commercial gatherings or          See also De Jonge, 299 U.S. at 364, 57 S.Ct. 255 (“The
protests.                                                         right of peaceable assembly is a right cognate to those of free
                                                                  speech and free press and is equally fundamental.”); Clark
Defendants contend that the gathering limits pass                 v. Community for Creative Non-Violence, 468 U.S. 288, 293,
constitutional muster because they are legitimate exercises       104 S.Ct. 3065, 82 L.Ed.2d 221 (1984) (applying speech
of Defendants’ police power in an emergency situation and         analysis to a gathering on the National Mall); Shuttlesworth v.
are content-neutral. (ECF No. 66, p. 24). They contend that       Birmingham, 394 U.S. 147, 152-53, 89 S.Ct. 935, 22 L.Ed.2d
“[e]ven in a traditional public forum, the government may         162 (1969) (While not “speech” in the purest sense of the
impose content-neutral time, place and manner restrictions        word, gathering, picketing, and parading constitute methods
provided that the restrictions are justified without reference    of expression, entitled to First Amendment protection.).
to the content of the regulated speech, that they are narrowly
tailored to serve a significant government interest, and that     In this case, some of the Plaintiffs seek to assemble relative
they leave open ample alterative channels for communication       to their campaigns for public office. This type of gathering is
of the information.” (ECF No. 66, pp. 24-25) (citing Startzell    unquestionably expressive in nature and, therefore, neatly fits
v. City of Philadelphia, 533 F.3d 183, 197 (3d Cir. 2008)).       into the practice of looking at right of assembly challenges
Defendants argue that the restrictions leave open many            through the lens for free speech jurisprudence. This is the
different avenues of campaigning and communication, such          approach taken by the Eastern District of Kentucky in a recent
as internet, mailings, yard signs, speaking to the press,         case challenging COVID-19 congregate limits. Ramsek v.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 12 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


Beshear, ––– F. Supp. 3d ––––, 2020 WL 3446249 (E.D. Ky.            *14 The question before the Court is whether strict scrutiny
Jun. 24, 2020).   15                                               or intermediate scrutiny should apply to Plaintiffs’ challenge
                                                                   to the congregate gathering limits. Following free speech
Ramsek, like this case, was a challenge to the congregate          jurisprudence, Plaintiffs’ challenge what are akin to time,
limits imposed by the governor of Kentucky as applied to           place and manner restrictions. The Court must determine
protests. Specifically, the plaintiffs argued that the limits      whether the restrictions are content-based or content-neutral.
violated their right to gather to protest elements of the          To do so, the Court must first determine whether the
governor's COVID-19 mitigation strategy. The Ramsek                limits ban certain types of expressive gathering (political
court explained that content-based time, place and manner          and community meetings, gatherings, etc.), while permitting
restrictions on speech and gatherings are subject to strict        others (protests). To make that determination the Court must
scrutiny. Id. at ––––, 2020 WL 3446249 at *7. “A content-          disentangle the language of Defendants’ orders from their
based restriction on speech is one that singles out a specific     testimony. Sarah Boateng, the Executive Deputy Secretary of
subject matter for differential treatment.” Id. (citing Reed       the Pennsylvania Department of Health, testified that protests
v. Town of Gilbert, Ariz., 576 U.S. 155, 157, 135 S.Ct.            are permitted under Defendants’ orders: “the governor and
2218, 192 L.Ed.2d 236 (2015)). Content-neutral time, place         the secretary did make some public comments about protests
and manner restrictions, on the other hand, are afforded           and religious services, you know, saying that they have
intermediate scrutiny. Id. (citing Perry v. Educ. Ass'n v. Perry   made those limited exceptions for those constitutionally
Local Educator's Ass'n., 460 U.S. 37, 46, 103 S.Ct. 948, 74        protected speech, such as protests, and the individuals
L.Ed.2d 794 (1983)) (content-neutral time, place and manner        had the right to protest and demonstrate.” (ECF No. 75,
restrictions on speech are permissible to the extent that they     p. 176) (emphasis added). She was unable to specifically
are “narrowly tailored to serve a significant government           identify any specific statement or instrument amending the
interest, and leave open ample alternative channels of             actual language of the orders. Having reviewed the record,
communication.”). The Ramsek court ultimately decided to           the Court does not believe that the orders do, in fact,
apply intermediate scrutiny—holding that the congregate            make allowance for protests. Their plain language makes
restrictions were content-neutral because they applied to all      no mention of protests and makes no distinction between
gatherings for the purpose of speech, protest, and other           expressive and other gatherings. The Court does not doubt
expressive gathering. Id. at ––––, 2020 WL 3446249 at *9.          Ms. Boateng's position, that the Governor and Secretary have
In doing so, the Ramsek court rejected the argument that           made comments seemingly permitting protests or justifying
the restrictions were not content-neutral because people are       the Governor's personal participation in them, but even under
permitted to gather in, for example, retail establishments,        their broad emergency powers, Defendants cannot govern by
airports, and bus stations. It held that those activities were     comment. Rather, they are bound by the language of their
not apt comparisons because they do not constitute expressive      orders. Those orders make no allowance for protests. As such,
conduct. Id. (citing Dallas v. Stanglin, 490 U.S. 19, 109 S.Ct.    the orders apply to all expressive gatherings, across the board.
1591, 104 L.Ed.2d 18 (1989)).                                      To that end, they are content-neutral.


The Court questions whether the Ramsek court, perhaps,             As in Ramsek, Plaintiffs make much of the fact that certain
conflated viewpoint neutrality and content neutrality or over-     gatherings are limited by a specific quota, while people are
weighed the need for expression for assembly to fall under         free to congregate in stores and similar businesses based
the First Amendment. Moreover, the instant Defendants’             on a percentage of the occupancy limit. Does permitting
restrictions are more stringent than traditional time, place and   people to gather for retail, dining, or other purposes based
manner restrictions in that they apply to all fora, not just       only upon a percentage of facility occupancy, while setting
public. Further, the Court wonders whether—in their breadth,       hard-and-fast caps on other gatherings, constitute content-
the orders in question implicate the right of association—         based restrictions? The Supreme Court has explained that
as a subbranch of First Amendment assembly jurisprudence.          “the principle inquiry in determining content neutrality,
However, because it is an established trend, if not the rule, to   in speech cases generally and in time, place, or manner
apply speech jurisprudence in assembly cases, the Court will       cases in particular, is whether the government has adopted
apply the same approach here.                                      a regulation of speech because of disagreement with the
                                                                   message it conveys.” Ward v. Rock Against Racism, 491
                                                                   U.S. 781, 791, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989). “A



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          11
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 13 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


regulation that serves purposes unrelated to the content of           *15 Defendants’ congregate limits are not narrowly tailored.
expression is deemed neutral, even if it has an incidental effect    Rather, they place substantially more burdens on gatherings
on some speakers or messages but not others.” Id. Based              than needed to achieve their own stated purpose. This
on that definition, Defendants’ orders are content-neutral.          is not a mere supposition of the Court, but rather, is
Limiting people by number for the gatherings specified in            highlighted by Defendants’ own actions. While permitting
the orders, while permitting commercial gatherings based             commercial gatherings at a percentage of occupancy may
only on occupancy percentage, is not content-based in that           not render the restrictions on other gatherings content-
it has nothing to do with the “message” of any expressive            based, they do highlight the lack of narrow tailoring. See
behavior. See Ramsek at ––––, 2020 WL 3446249 at *9                  Ramsek, at ––––, 2020 WL 3446249 at *10 (“retail stores,
(citing Dallas, 490 U.S. at 25, 109 S.Ct. 1591) (“Unlike             airports, churches and the like serve as an inconvenient
an individual protesting on the Capitol lawn, one who                example of how the Mass Gatherings Order fails at narrow
is grocery shopping or traveling is not, by that action,             tailoring.”). Indeed, hundreds of people may congregate in
engaging in protected speech.”). Because the restrictions are        stores, malls, large restaurants and other businesses based
content-neutral, Defendants’ orders will be reviewed with            only on the occupancy limit of the building. Up to 20,000
intermediate scrutiny.                                               people may attend the gathering in Carlisle (almost 100 times
                                                                     the approved outdoor limit!)—with Defendants’ blessing.
                                                                     Ostensibly, the occupancy restriction limits in Defendants’
                                                                     orders for those commercial purposes operate to the same
                 b) The congregate gathering
                                                                     end as the congregate gathering limits—to combat the spread
            restrictions fail intermediate scrutiny.
                                                                     of COVID-19. However, they do so in a manner that is far
Under First Amendment jurisprudence, a non-content-based             less restrictive of the First Amendment right of assembly
restriction is not subjected to strict scrutiny, but still must      than the orders permit for activities that are more traditionally
be “narrowly tailored to serve a significant government              covered within the ambit of the Amendment—political,
interest and leave open ample alternative channels of                social, cultural, educational and other expressive gatherings.
communication.” Perry, 460 U.S. at 45, 103 S.Ct. 948. Here,
the Court credits the fact that Defendants’ actions were             Moreover, the record in this case failed to establish any
undertaken in support of a significant government interest           evidence that the specific numeric congregate limits were
—managing the effects of the COVID-19 pandemic in the                necessary to achieve Defendants’ ends, much less that “[they]
Commonwealth. The congregate limitations fail scrutiny,              target and eliminate no more than the exact source of the
however, because they are not narrowly tailored.                     ‘evil’ [they] seek to remedy.” Frisby 487 U.S. at 485, 108
                                                                     S.Ct. 2495. Mr. Robinson testified that the congregate limits
The Supreme Court explained that “the requirement of narrow          were designed to prevent “mega-spreading events.” (ECF No.
tailoring is satisfied ‘so long as the ... regulation promotes a     75, p. 56). However, when asked whether, for example, the
substantial government interest that would be achieved less          large protests—often featuring numbers far in excess of the
effectively absent the regulation.’ ” Ward, 491 U.S. at 799,         outdoor limit and without social distancing or masks—led to
109 S.Ct. 2746 (quoting United States v. Albertini, 472 U.S.         any known mega-spreading event, he was unable to point to
675, 689, 105 S.Ct. 2897, 86 L.Ed.2d 536 (1985)) (citing             a single mega-spreading instance. (ECF No. 75, p. 155) (“I
Clark v. Community for Creative Non–Violence, 468 U.S.               am not aware specifically. I have not seen any sort of press
288, 297, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984)). Further,           coverage or, you know, CDC information about that. I have
“this standard does not mean that a time, place, or manner           not seen information linking a spread to protests.”).
regulation may burden substantially more speech than is
necessary to further the government's legitimate interests.          Further, the limitations are not narrowly tailored in that they
Government may not regulate expression in such a manner              do not address the specific experience of the virus across the
that a substantial portion of the burden on speech does not          Commonwealth. Because all of Pennsylvania's counties are
serve to advance its goals.” Id. Additionally, “a statute is         currently in the “green phase,” the same restrictions apply to
narrowly tailored if it targets and eliminates no more than the      all. Pennsylvania has nearly fourteen million residents across
exact source of the ‘evil’ it seeks to remedy.” Frisby v. Schultz,   sixty-seven counties. Pennsylvania has dense urban areas,
487 U.S. 474, 485, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988).           commuter communities servicing the New York metropolitan
                                                                     area, small towns and vast expanses of rural communities.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 14 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


The virus's prevalence varies greatly over the vast diversity       that they deemed to be “non-life-sustaining.” While both
of the Commonwealth—as do the resources of the various              issues fall under the general ambit of substantive due process,
regions to combat a population proportionate outbreak.              they implicate different underlying rights. As such, the Court
Despite this diversity, Defendants’ orders take a one-size          will address Plaintiffs’ substantive due process claims in two
fits all approach. The same limits apply in counties with a         stages, first examining whether the component of Defendants’
history of hundreds or thousands of cases as those with only        orders imposing a lockdown passes constitutional muster and,
a handful. The statewide approach is broadly, rather than           then, proceeding to an examination of the business shutdown
narrowly, tailored.                                                 component.

The imposition of a cap on the number of people that may
gather for political, social, cultural, educational and other
                                                                                  a) The stay-at-home provisions.
expressive gatherings, while permitting a larger number for
commercial gatherings limited only by a percentage of the           Governor Wolf issued the first stay-at-home Order on March
occupancy capacity of the facility is not narrowly tailored         23, 2020, mandating in relevant part:
and does not pass constitutional muster. Moreover, it creates
a topsy-turvy world where Plaintiffs are more restricted in           All individuals residing in the Commonwealth are ordered
areas traditionally protected by the First Amendment than in          to stay-at-home except as needed to access, support or
areas which usually receive far less, if any, protection. This        provide life sustaining business, emergency, or government
inconsistency has been aptly noted in other COVID-19 cases.           services. For employees of life sustaining businesses that
As recognized by the court in Ramsek, “it is the right to protest     remain open, the following child care services may remain
—through the freedom of speech and freedom of assembly                open: group and family child care providers in a residence;
clauses—that is constitutionally protected, not the right to          child care facilities operating under a waiver granted
dine out, work in an office setting, or attend an auction.”           by the Department of Human Services Office of Child
Id. at ––––, 2020 WL 3446249 at *10. In an analogous                  Development and Early Learning; and part-day school age
situation examining restrictions on religious practice, while         programs operating under an exemption from the March
permitting retail operations, a court aptly observed that “[i]f       19, 2020, business closure Orders.
social distancing is good enough for Home Depot and Kroger,
                                                                      A list of life sustaining businesses that remain open is
it is good enough for in-person religious services which,
                                                                      attached to and incorporated into this Order. In addition,
unlike the foregoing, benefit from constitutional protection.”
                                                                      businesses that are permitted to remain open include those
Tabernacle Baptist Church, Inc. v. Beshear, ––– F. Supp. 3d
                                                                      granted exemptions prior to or following the issuance of
––––, ––––, 2020 WL 2305307, at *5 (E.D. Ky. May 8, 2020).
                                                                      this Order.
The same applies here. The congregate limits in Defendants’
orders are unconstitutional.                                          Individuals leaving their home or place of residence
                                                                      to access, support, or provide life sustaining services
                                                                      for themselves, another person, or a pet must employ
         3) Defendants’ orders violated Plaintiffs’                   social distancing practices as defined by the Centers for
             rights to substantive due process                        Disease Control and Prevention. Individuals are permitted
            under the Fourteenth Amendment.                           to engage in outdoor activities; however, gatherings of
                                                                      individuals outside of the home are generally prohibited
 *16 Plaintiffs assert that the components of Defendants’             except as may be required to access, support or provide life
orders closing “non-life-sustaining” businesses and imposing          sustaining services as outlined above.
a lockdown violated their liberties guaranteed by the Due
Process Clause of the Fourteenth Amendment. Substantive             (ECF No. 42-15). On April 1, 2020, the Order was later
due process is not an independent right, but rather, a              extended to all counties in the Commonwealth. (ECF 42-30).
recognition that the government may not infringe upon certain       Although the initial stay-at-home Order had an expiration
freedoms enjoyed by the people as a component of a system of        date of two weeks, it was amended by subsequent orders to
ordered liberty. Here, Plaintiffs assert two grounds whereby        extend to later dates. (ECF Nos. 42-48, 42-50). Ultimately,
Defendants’ orders violated substantive due process—in the          upon the moving of specified counties, and later all counties,
imposition of a lockdown and in their closure of all businesses     into the “green phase,” the stay-at-home requirements were



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 15 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


“suspended.” The suspension is not a rescission, in that           or nationally, internationally, in 100 years ....” (ECF No. 66,
Defendants may reinstate the stay-at-home requirements,            p. 17) (quoting ECF No. 75, p. 26).
sua sponte, at any time. Finally, the currently applicable
orders, which maintain the stay-at-home provisions, albeit in      In examining this issue, the Court was faced with three major
suspension of operation, have no end date, applying “until         questions—1) whether it can, and/or should, consider the
further notice.” (ECF Nos. 42-58, 42-59, 42-65 through             constitutionality of the suspended stay-at-home provisions; if
42-75, 48-5).                                                      so; 2) what a lockdown is, from a legal and constitutional
                                                                   perspective and what type of constitutional analysis should be
Plaintiffs argue that the lockdowns effectuated by the stay-       applied; and finally 3) whether a lockdown is constitutional.
at-home orders violate their substantive due process rights
secured by the Fourteenth Amendment. They contend that
the orders do not impose traditional disease control measures,
                                                                        i. The Court may, and should, consider Plaintiffs’
such as quarantine or isolation, but rather involuntarily, and
                                                                           arguments about the stay-at-home provisions.
without due process, confine the entire population of the
Commonwealth to their homes absent a specifically approved         Defendants argue that the question of whether the stay-at-
purpose. Plaintiffs contend that the lockdown violated their
                                                                   home provisions of orders are unconstitutional is moot. 17
fundamental right to intrastate travel and their freedom of
                                                                   According to Defendants, stay-at-home orders have been
movement. Plaintiffs further argue that, while the power
                                                                   suspended in operation. As such, the citizens of the
to involuntarily confine individuals is generally strictly
                                                                   Commonwealth are free to leave their homes for any
limited by law, Defendants’ lockdown was overbroad and
                                                                   purpose. Likewise, Defendants contend that their reopening
far exceeded legitimate government need and authority. They
                                                                   plan has permitted nearly all businesses to reopen, has
conclude that even compelling state interests “cannot be
                                                                   eliminated the distinction between “life-sustaining” and “non-
pursued by means that broadly stifle fundamental personal
                                                                   life-sustaining” businesses, and have only imposed certain
liberties when the end can be more narrowly achieved.” (ECF
                                                                   operational restrictions on ongoing operations. Plaintiffs
No. 56, p. 14) (citing Shelton v. Tucker, 364 U.S. 479, 488, 81
                                                                   counter that the issues remain ripe for review because,
S.Ct. 247, 5 L.Ed.2d 231 (1960)).
                                                                   according to language of the orders, the earlier, more
                                                                   restrictive, provisions are merely suspended, rather than
 *17 Defendants first argue that the suspension of the
                                                                   rescinded and Defendants retain the authority to reimpose any
stay-at-home orders render their consideration in this
                                                                   and all restrictions sua sponte and at any time.
case moot. Moreover, Defendants argue that the stay-at-
home orders were not actually orders at all, but merely
                                                                   The doctrine of mootness is rooted in Article III of the
recommendations. 16 On a substantive basis, they argue             Constitution, which gives federal courts jurisdiction over
that the stay-at-home orders survive constitutional scrutiny       “cases” and “controversies.” Federal courts can only entertain
because they do not shock the conscience. (ECF No. 66, p.          actions if they present live disputes. Summers v. Earth Island
12 et seq. (“The Business Plaintiffs ... have not established a    Inst., 555 U.S. 488, 492-94, 129 S.Ct. 1142, 173 L.Ed.2d
violation of a fundamental liberty interest and the Business       1 (2009). The plaintiff in a federal action has the initial
Closure Orders and stay-at-home orders do not shock the            burden of showing a ripe dispute, but the burden will shift
conscience.”)). They contend that “the touchstone of due           if a defendant asserts that some development has mooted
process is protection of the individual against arbitrary action   elements of the plaintiff's claim. Hartnett v. Pa. State Educ.
of government” and that “only the most egregious official          Ass'n, 963 F.3d 301, 305 (3d Cir. 2020). “If the defendant ...
conduct can be said to be arbitrary in the constitutional          claims that some development has mooted the case, it bears
sense.” (ECF No. 66, p. 16) (citing County of Sacramento v.        the heavy burden of persuading the court that there is no
Lewis, 523 U.S. 833, 845, 118 S.Ct. 1708, 140 L.Ed.2d 1043         longer a live controversy.” Id. at 305-06 (citing Friends of
(1998)). Essentially, Defendants argue that both the stay-at-      the Earth, Inc. v. Laidlaw Environmental Services (TOC) Inc.,
home orders and the business closure orders were a legitimate      528 U.S. 167, 189, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)).
exercise of their emergency authority in “very quickly             Although a change in circumstance may render a case moot, it
responding to a public health emergency, a pandemic, the           will not always do so. “So, sometimes a suit filed on Monday
likes of which had ... never been seen in the Commonwealth         will be able to proceed even if, because of a development
                                                                   on Tuesday, the suit would have been dismissed for lack of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 16 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


standing if it had been filed on Wednesday. The Tuesday              argument that the promulgation of other, less restrictive orders
development does not necessarily moot the suit.” Hartnett,           rendered moot the claims. It stated:
963 F.3d at 306.

 *18 The “voluntary cessation” doctrine may serve as an                           The “alleged violation” alleged
exception to mootness. Friends of the Earth, 528 U.S. at 189,                     today is the Governor's enforcement
120 S.Ct. 693 (“It is well settled that a defendant's voluntary                   of the Commonwealth's signature
cessation of a challenged practice does not deprive a federal                     requirement in light of the executive
court of its power to determine the legality of the practice.”)                   emergency orders to mitigate the
(citation omitted). As the Third Circuit explained,                               COVID-19 pandemic. But even
                                                                                  though the executive emergency
  [o]ne scenario in which we are reluctant to declare a case
                                                                                  orders cease on Saturday, June 5,
  moot is when the defendant argues mootness because of
                                                                                  there is still a “reasonable expectation”
  some action it took unilaterally after the litigation began.
                                                                                  the Governor could reinstate the
  This situation is often called “voluntary cessation,” and
                                                                                  executive emergency orders or issue
  it “will moot a case only if it is ‘absolutely clear that
                                                                                  similar restrictive measures before the
  the allegedly wrongful behavior could not reasonably be
                                                                                  November 2020 election.
  expected to recur.’ ”

Hartnett, 963 F.3d at 306 (citations omitted). Thus, “[w]hen
a plaintiff seeks declaratory relief, a defendant arguing            Acosta, at *2 n.7. The district court, therefore, proceeded to
mootness must show that there is no reasonable likelihood            examine the plaintiff's complaint, but ultimately found that it
that a declaratory judgment would affect the parties’ future         failed to state claim upon which relief could be granted and
conduct.” Id. (emphasis added).                                      was frivolous.

Federal courts have applied the voluntary cessation doctrine         Here, the application of the voluntary cessation doctrine
in COVID-19 litigation to examine issues in governors’               precludes a determination that the loosening of restrictions
mitigation orders that were, seemingly, rendered moot by             in subsequent orders renders moot Plaintiffs’ constitutional
subsequent amendments to the orders. In Elim Romanian                challenges to elements of Defendants’ March 19, 2020
Pentecostal Church et al. v. Pritzker, 962 F.3d 341 (7th Cir.        Business Closure Orders and the March 23, 2020 Stay-at-
2020), the plaintiffs challenged an order of the governor of         Home Orders. The language of all subsequent orders merely
Illinois restricting in-person religious services. After the case    amends the operation of those orders. It does not completely
was filed, the governor replaced the original order with one         abrogate them. They remain in place, incorporated into the
lifting the restrictions (at least as to religious organizations).   existing orders and are only “suspended.” 18 Mr. Robinson
The Seventh Circuit Court of Appeals rejected the argument           specifically testified:
that the superseding order rendered moot the question of
whether the revoked order violated the First Amendment.                 *19 Q. As we sit here today, is there a stay-at-home order
It observed that the governor could move back to the more                in place?
restrictive measures at will and that the new order specifically
                                                                       A. There is—there is a stay-at-home order in place, but it
reserved the right to do so. As such, the voluntary cessation
                                                                         has been modified by the subsequent orders that have
doctrine precluded finding that the constitutional issues posed
                                                                         been put out.
by the initial order were moot. Elim Romanian, 962 F.3d at
344-45.                                                              (ECF No. 75, p. 144). He testified, regarding both the stay-
                                                                     at-home and the business closure provisions of Defendants’
In Acosta v. Wolf, 2020 WL 3542329 (E.D. Pa. June 30,                orders that “it is possible that some of these [provisions] could
2020), the plaintiff challenged elements of Governor Wolf's          be reinstated.” (ECF No. 75, p. 38). The language of the orders
emergency orders arguing, inter alia, that they hindered his         and the explanation offered by Defendants’ witnesses makes
ability to obtain the requisite number of signatures needed to       clear that the people of the Commonwealth remain subject
appear on the ballot for United States Congress and seek an          to a stay-at-home order. Although that order is suspended
order placing him on the ballot. The district court rejected the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              15
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 17 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


in operation, it remains incorporated into the most recent           *20 One term that has frequently been employed to
mitigation orders issued by Defendants and can, at their will,      describe the lockdowns is “quarantine.” Quarantines have
be reinstated to full effect. There is no question that under the   been used throughout history to slow the spread of infectious
voluntary cessation doctrine the Court can examine the issue,       diseases by isolating the infected and others exposed to
which remains fully ripe for review.                                the disease. Statutes enabling quarantine in times of disease
                                                                    date to colonial times. See Laura K. Donohue, Biodefense
The Court is cognizant that the voluntary cessation doctrine        and Constitutional Constraints, 4 U. MIAMI NAT'L SEC.
may create some tension with a principle of judicial                & ARMED CONFLICT L. REV. 82, 94 (2013-2014).
restraint—that courts should generally, when possible, avoid        Pennsylvania employed quarantine provisions from the
constitutional issues. However, courts have a duty to fully         time of William Penn—mainly directed at passengers and
examine and address issues legitimately brought to them by          cargo from incoming ships. Id. at 104-106. 19 Following
the parties and failure to do so in the name of restraint may       independence, the states, including Pennsylvania, continued
very well constitute a dereliction of duty. See Citizens United     to maintain and, when necessary, employ quarantine powers.
v. FEC, 558 U.S. 310, 329, 130 S.Ct. 876, 175 L.Ed.2d 753           Those powers are currently set forth in the Pennsylvania
(2010) (“It is not judicial restraint to accept an unsound,         Disease Prevention and Control Law of 1955. The statute
narrow argument just so the Court can avoid another argument        empowers the state board of health to issue rules and
with broader implications. Indeed, a court would be remiss in       regulations regarding quarantine and for the state, as well as
performing its duties were it to accept an unsound principle        local boards or departments of health, to impose a quarantine,
merely to avoid the necessity of making a broader ruling.”).        when necessary. 35 P.S. 521.3, 521.5, 521.16. The statute
                                                                    defines “quarantine” as:
Here, the Court cannot, consistent with its most fundamental
duties, avoid addressing the issues raised by Plaintiffs relating     Quarantine. The limitation of freedom of movement
to the stay-at-home orders. The record is unequivocal that            of persons or animals who have been exposed to a
those orders, albeit suspended, remain in place. In other             communicable disease for a period of time equal to the
words, all of Plaintiffs and, indeed, all of the citizens of          longest usual incubation period of the disease in such
the Commonwealth continue to be subject to stay-at-home               manner as to prevent effective contact with those not
orders that can be reinstated at the will of Defendants.              so exposed. Quarantine may be complete, or, as defined
Moreover, the specter of future, reinstated lockdowns remains         below, it may be modified, or it may consist merely of
a concern for Plaintiffs and continues to hang over the public        surveillance or segregation.
consciousness. The Court is compelled, therefore, to address
whether such lockdowns comply with the United States                  (1) Modified quarantine is a selected, partial limitation
Constitution.                                                            of freedom of movement, determined on the basis
                                                                         of differences in susceptibility or danger of disease
                                                                         transmission, which is designed to meet particular
                                                                         situations. Modified quarantine includes, but is not
             ii. Broad population lockdowns are                          limited to, the exclusion of children from school and
               unprecedented in American law.                            the prohibition or the restriction of those exposed to
                                                                         a communicable disease from engaging in particular
To determine whether Defendants’ stay-at-home orders are
                                                                         occupations.
constitutional the Court must, as in all cases, determine which
level of scrutiny should apply. To do so, the Court has to            (2) Surveillance is the close supervision of persons and
determine what a population lockdown, the effect of the                  animals exposed to a communicable disease without
stay-at-home orders, is from a legal perspective. This is not            restricting their movement.
necessarily an easy task. Although this nation has faced many
epidemics and pandemics and state and local governments               (3) Segregation is the separation for special control or
have employed a variety of interventions in response, there              observation of one or more persons or animals from
have never previously been lockdowns of entire populations               other persons or animals to facilitate the control of a
—much less for lengthy and indefinite periods of time.                   communicable disease.

                                                                    35 P.S. 521.2.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           16
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 18 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)




The plain language of the statute makes clear that the            Not only are lockdowns like the one imposed by
lockdown effectuated by the stay-at-home orders is not a          Defendants’ stay-at-home orders unknown in response to
quarantine. A quarantine requires, as a threshold matter, that    any previous pandemic or epidemic, they are not as much
the person subject to the “limitation of freedom of movement”     as mentioned in recent guidance offered by the Centers
be “exposed to a communicable disease.” Id. Moreover,             for Disease Control and Prevention (“CDC”). For example,
critically, the duration of a quarantine is statutorily limited   the Community Mitigation Guidelines to Prevent Pandemic
to “a period of time equal to the longest usual incubation        Influenza—United States, 2017 offers guidelines “to help
period of the disease.” The lockdown plainly exceeded             state, tribal, local, and territorial health departments with
that period. Indeed, Defendants’ witnesses, particularly Ms.      pre-pandemic planning and decision-making by providing
Boateng, conceded upon examination that the lockdown              updated recommendations on the use of NPIs [non-
cannot be considered a quarantine. (ECF No. 75, p. 209) (Q:       pharmaceutical interventions].” 25 It recommends an array
“And you agree with me that the governor's order and the          of personal protective measures (i.e. staying home when
secretary's stay-at-home orders are not isolation orders and      sick, hand hygiene and routine cleaning) and community
are not quarantine orders?” A: “I would agree with that.”).       level NPI measures that may be taken by state and local
Rather, Defendants simply classify the order as “public health    authorities. Id. at 2. The community level interventions
mitigation.” (ECF No. 75, p. 209). 20                             include “temporary school closures and dismissals, social
                                                                  distancing in workplaces and the community, and cancellation
 *21 Defendants attempt to justify their extraordinary            of mass gatherings.” Id. There are no recommendations in the
“mitigation” efforts by pointing to actions taken to combat the   document that even approximate the imposition of statewide
Spanish Flu pandemic a century ago. Ms. Boateng testified         (or even community wide) stay-at-home orders or the closure
that, in response to the Spanish Flu, “much of the same           of all “non-life-sustaining” businesses. Indeed, even for a
mitigation steps were taken then, the closing of bars, saloons,   “Very High Severity” pandemic (defined as one comparable
cancellation of vaudeville shows, as they called them, and        to the Spanish Flu), the guidelines provide only that “CDC
cabarets, the prohibition of large events. So some of these       recommends voluntary home isolation of ill persons,” and
same actions that we're taking now had been taken in the          “CDC might recommend voluntary home quarantine of
past.” (ECF No. 75, pp. 203-04). But an examination of            exposed household members in areas where novel influenza
the history of mitigation efforts in response to the Spanish      circulates.” Id. at 32, Table 10 (emphasis added). This is a far,
Flu—by far the deadliest pandemic in American history—            far cry from a statewide lockdown such as the one imposed
reveals that nothing remotely approximating lockdowns were        by Defendants’ stay-at-home orders.
imposed.
                                                                   *22 The fact is that the lockdowns imposed across
Records show that on October 4, 1918, Pennsylvania Health         the United States in early 2020 in response to the
Commissioner B. Franklin Royer imposed an order which             COVID-19 pandemic are unprecedented in the history of
closed “all public places of entertainment, including theaters,   our Commonwealth and our Country. They have never been
moving picture establishments, saloons and dance halls and        used in response to any other disease in our history. They
prohibit[ed] all meetings of every description until further      were not recommendations made by the CDC. They were
notice.” 21 The order left to local officials the decision        unheard of by the people this nation until just this year. It
on whether to cancel school and/or religious services.            appears as though the imposition of lockdowns in Wuhan
                                                                  and other areas of China—a nation unconstrained by concern
The restrictions were lifted on November 9, 1918. 22 A
                                                                  for civil liberties and constitutional norms—started a domino
comparative study of nonpharmaceutical interventions used
                                                                  effect where one country, and state, after another imposed
in various U.S. cities in 1918-19 shows that state and
                                                                  draconian and hitherto untried measures on their citizens. The
local mitigation measures were of similarly short durations
                                                                  lockdowns are, therefore, truly unprecedented from a legal
across the nation. 23 While, unquestionably, states and local     perspective. But just because something is novel does not
governments restricted certain activities for a limited period    mean that it is unconstitutional. The Court will next attempt
of time to mitigate the Spanish Flu, there is no record of        to apply established constitutional principles to examine this
any imposition of a population lockdown in response to that       unfamiliar situation.
disease or any other in our history. 24



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           17
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 19 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


                                                                  autonomy than the situation in Lutz. In that case, the drivers
                                                                  were not precluded from leaving home and driving around
            iii. The stay-at-home provisions of
                                                                  town, but they were merely restricted from certain practices
         Defendants’ orders are unconstitutional.
                                                                  at certain times, not unlike many other traffic control policies.
Plaintiffs argue that the lockdown implemented by the             Herein, the stay-at-home orders strictly limited the right of
stay-at-home provisions of Defendants’ orders violated            movement, confining citizens to their homes unless they
the substantive due process guarantees of the Fourteenth          had a specific permissible reason to leave enumerated in
Amendment. Specifically, they contend that it infringes upon      Defendants’ orders. Thus, the stay-at-home orders impacted
the right to intrastate travel that has been suggested by         liberties not merely limited to the act of traveling, but the
                                                                  very liberty interests arising from the fruits of travel, such
precedent of the Supreme Court 26 and specifically adopted
                                                                  as the right of association and even the right to privacy—
by the Third Circuit in Lutz v. City of York, 899 F.2d 255 (3d
                                                                  i.e., the right simply to be left alone while otherwise acting
Cir. 1990). In Lutz, the Third Circuit examined a municipal
                                                                  in a lawful manner. Our Courts have long recognized that
ordinance regulating car cruising and unequivocally held that
                                                                  beyond the right of travel, there is a fundamental right to
“the right to move freely about one's neighborhood or town,
                                                                  simply be out and about in public. City of Chicago v. Morales,
even by automobile, is indeed, ‘implicit in the concept of
                                                                  527 U.S. 41, 53-54, 119 S.Ct. 1849, 144 L.Ed.2d 67 (1999)
ordered liberty’ and ‘deeply rooted in the Nation's history.’ ”
                                                                  (striking down an antiloitering ordinance aimed at combatting
Id. at 268.
                                                                  street gangs and observing that “the freedom to loiter for
                                                                  innocent purposes is part of the ‘liberty’ protected by the
The Third Circuit considered what level of scrutiny should
                                                                  Due Process Clause of the Fourteenth Amendment.”). See
be applied to the right to intrastate travel and rejected the
                                                                  also Papachristou v. Jacksonville, 405 U.S. 156, 164-65, 92
argument that strict, rather than intermediate scrutiny should
                                                                  S.Ct. 839, 31 L.Ed.2d 110 (1972) (citing a Walt Whitman
apply:
                                                                  poem in extolling the fundamental right to loiter, wander,
                                                                  walk or saunter about the community); Bykofsky v. Borough
                                                                  of Middletown, 429 U.S. 964, 97 S.Ct. 394, 50 L.Ed.2d
            Not every governmental burden on
                                                                  333 (1976) (Marshall, J., dissenting) (“The freedom to leave
            fundamental rights must survive
                                                                  one's house and move about at will is of the very essence
            strict scrutiny, however. We believe
                                                                  of a scheme of ordered liberty, ... and hence is protected
            that reviewing all infringements on
                                                                  against state intrusions by the Due Process Clause of the
            the right to travel under strict
                                                                  Fourteenth Amendment.”) (internal citation and quotation
            scrutiny is just as inappropriate as
                                                                  marks omitted); Waters v. Barry, 711 F. Supp. 1125, 1134
            applying no heightened scrutiny to
                                                                  (D.D.C. 1989) (referencing Papachristou and stating “[t]he
            any infringement on the right to
                                                                  right to walk the streets, or to meet publicly with one's friends
            travel not implicating the structural or
                                                                  for a noble purpose or for no purpose at all—and to do so
            federalism-based concerns of the more
                                                                  whenever one pleases—is an integral component of life in a
            well-established precedents.
                                                                  free and ordered society.”).

                                                                   *23 While the Third Circuit applied intermediate level
Id. at 269. By applying intermediate scrutiny, it allowed for     scrutiny to the limited time, place and manner restrictions
the right to travel, like speech, to be subject to reasonable     on the right to intrastate travel imposed by the ordinance at
time, place and manner restrictions. Id.                          issue, there are substantial grounds to hold that strict scrutiny
                                                                  should apply to the stay-at-home provisions of Defendants’
The Court wonders whether the lockdown effectuated by the         orders. The intrusions into the fundamental liberties of the
stay-at-home provisions of Defendants’ orders are of such a       people of this Commonwealth effectuated by these orders are
different character than the municipal car cruising ordinance     of an order of magnitude greater than any of the ordinances
as would warrant the imposition of strict scrutiny. There is no   examined in right to travel cases, loitering and vagrancy cases
question that requiring all citizens of the Commonwealth to       or even curfew cases. Defendants’ stay-at-home and business
stay-at-home unless they have a reason to go out approved         closure orders subjected every Pennsylvanian to a lockdown
by Defendants’ orders is a far greater burden on personal         where he or she was involuntarily committed to stay-at-home



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            18
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 20 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


unless he or she was going about an activity approved as an
exception by the orders. This is, quite simply, unprecedented      The Court declares, therefore, that the stay-at-home
in the American constitutional experience.                         components of Defendants’ orders were and are
                                                                   unconstitutional. Broad population-wide lockdowns are such
The orders are such an inversion of the usual American             a dramatic inversion of the concept of liberty in a free society
experience that the Court believes that no less than the highest   as to be nearly presumptively unconstitutional unless the
scrutiny should be used. However, the Court holds that the         government can truly demonstrate that they burden no more
stay-at-home orders would even fail scrutiny under the lesser      liberty than is reasonably necessary to achieve an important
intermediate scrutiny used by the Third Circuit in Lutz. A         government end. The draconian nature of a lockdown may
critical element of intermediate scrutiny is that the challenged   render this a high bar, indeed.
law be narrowly tailored so that it does “not burden more
conduct than is reasonably necessary.” Assoc. of New Jersey
Rifle and Pistol Clubs, Inc. v. Attorney General New Jersey,
                                                                            b) The business shutdown components of
910 F.3d 106, 119 (3d. Cir. 2018). The stay-at-home orders
                                                                           Defendants’ orders violate the Due Process
far exceeded any reasonable claim to be narrowly tailored.
                                                                              clause of the Fourteenth Amendment.
Defendants’ orders subjected every Pennsylvanian to a
lockdown where he or she was involuntarily committed to             *24 The Business Plaintiffs further argue that the business
stay-at-home unless he or she was going about an activity          closure orders violated the Due Process Clause. The Order
approved as an exception by the orders. Even in the most           states, in relevant part: “[n]o person or entity shall operate
recent, and currently applicable, iteration of Defendants’         a place of business in the Commonwealth that is not a life-
orders, while the operation of the stay-at-home provisions is      sustaining business regardless of whether the business is
“suspended,” it is not rescinded and may be re-imposed at any      open to members of the public.” (ECF No. 42-3, Section
time at the sole discretion of Defendants. Thus, Defendants’       1). The Order attached a list of “life-sustaining” businesses
orders have created a situation where the default position         that were permitted to stay open. Defendants also set up a
is lockdown unless suspended at their will. When in place,         waiver system, whereby a business deemed to be “non-life-
the stay-at-home order requires a default of confinement at        sustaining” could request permission to continue operations.
home, unless the citizen is out for a purpose approved by          (ECF No. 38, p. 2). Defendants decided to close the waiver
Defendants’ orders. Moreover, this situation applied for an        process on April 3, 2020, largely because of an overwhelming
indefinite period of time. This broad restructuring of the         number of requests. (ECF No. 38, p. 4; ECF No. 75,
default concept of liberty of movement in a free society           pp. 227-31). The record shows that Defendants never had
eschews any claim to narrow tailoring.                             a set definition in writing for what constituted a “life-
                                                                   sustaining” business. Rather, their view of what was, or
In addition, the lack of narrow tailoring is highlighted by the    was not, “life-sustaining” remained in flux. (ECF No. 75,
fact that broad, open-ended population lockdowns have never        pp. 97-98). Finally, the record shows that the definition of
been used to combat any other disease. In other words, in          “life-sustaining” continued to change, even after the waiver
response to every prior epidemic and pandemic (even more           process closed. The Business Plaintiffs argue that all of these
serious pandemics, such as the Spanish Flu) states and local       facts highlight the constitutional infirmity of the business
governments have been able to employ other tools that did not      shutdown.
involve locking down their citizens. Although it is the role of
the political branches to determine which tools are suitable       As with the lockdown, Defendants’ shutdown of all “non-
to address COVID-19, the 2017 CDC guidance highlights the          life-sustaining” businesses is unprecedented in the history of
fact that governments have access to a full menu of individual     the Commonwealth and, indeed, the nation. While historical
and community interventions that are not as intrusive and          records show that certain economic activities were curtailed in
burdensome as a lockdown of a state's population. Finally,         response to the Spanish Flu pandemic, there has never been an
the Court observes that the suspension of the operation of the     instance where a government or agent thereof has sua sponte
stay-at-home order highlights that it “burdens more conduct        divided every business in the Commonwealth into two camps
than is reasonably necessary.” In other words, Defendants are      —“life-sustaining” and “non-life-sustaining”—and closed all
currently using means that are less burdensome to the rights       of the businesses deemed “non-life-sustaining” (unless that
of a free people.                                                  business obtained a discretionary waiver). The unprecedented



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 21 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


nature of the business closure—even in light of historic
emergency situations—makes its examination difficult from
                                                                    ii. The Fourteenth Amendment guarantees a citizen's
a constitutional perspective. It simply does not neatly
                                                                 right to support himself by pursuing a chosen occupation.
fit with any precedent ever addressed by our courts.
Never before has the government exercised such vast and           *25 The Business Plaintiffs argue that the business
immediate power over every business, business owner, and         shutdown orders violated their right to substantive due
employee in the Commonwealth. Never before has the               process under the Fourteenth Amendment. Specifically,
government taken a direct action which shuttered so many         they contend that the designation of some businesses—
businesses and sidelined so many employees and rendered          including all of their businesses—as “non-life-sustaining”
their ability to operate, and to work, solely dependent on       and closing them violated their right to “engage in the
government discretion. As with the analysis of lockdowns,        common occupations of life” and to engage in the pursuit
the unprecedented nature of the business shutdowns poses a       of his or her “chosen profession free from unreasonable
challenge to its review. Nevertheless, having reviewed this      governmental interference.” (ECF No. 56, p. 7 et seq.) (citing
novel issue in light of established Due Process principles,      McCool v. City of Philadelphia, 494 F. Supp. 2d 307, 328
the Court holds that the business closure orders violated the    (E.D. Pa. 2007)). Defendants counter that the Fourteenth
Fourteenth Amendment.                                            Amendment does not guarantee “any fundamental right to
                                                                 earn a living.” (ECF No. 66, p. 15). They argue that Plaintiffs
                                                                 read too much into precedent that generally references the
              i. The challenges to the business                  right of citizens to pursue their chosen occupations, that
               closures remain ripe for review.                  mere economic regulation is given little scrutiny and, that
                                                                 Plaintiffs were not deprived of any protected liberty interest,
As with the stay-at-home component of Defendants’ orders,        but rather, just temporarily prevented from operating their
the business closure provisions remain reviewable under the      businesses. (ECF No. 66, pp. 14-16). Thus, Defendants argue
voluntary cessation doctrine. The business closure orders        that Plaintiffs’ substantive due process claims should be
were never rescinded. Rather, they are merely suspended.         rejected.
Specifically, the May 7, 2020 Order outlining the movement
of certain counties from the “red phase” to the “yellow phase”   The Due Process Clause of the Fourteenth Amendment
provides: “[m]y order directing the ‘Closure of All Businesses   includes a substantive component that bars arbitrary,
That are not Life Sustaining’ issued March 19, 2020,             wrongful, government action “regardless of the fairness of
as subsequently amended, is suspended for the following          the procedures used to implement them.” Zinermon v. Burch,
counties ....” (ECF No. 42-52, Section 1:A) (emphasis added).    494 U.S. 113, 125, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990).
The language of the Order makes clear that it provides           Contrary to Defendants’ argument, the right of citizens to
no guarantee of permanence in that it states: “[w]hereas,        support themselves by engaging in a chosen occupation is
it is necessary to relax some of the requirements of the         deeply rooted in our nation's legal and cultural history and
aforementioned orders for a period of time as part of a          has long been recognized as a component of the liberties
gradual and strategic return to work.” (ECF No. 42-52)           protected by the Fourteenth Amendment. Over a century ago,
(emphasis added). Following orders moving counties into the      the Supreme Court recognized that “[i]t requires no argument
“green phase,” likewise, state that the orders closing “non-     to show that the right to work for a living in the common
life-sustaining” businesses are “suspended.” (See e.g. ECF       occupations of the community is of the very essence of the
No. 42-58, Section 1:A). Mr. Robinson confirmed that the         personal freedom and opportunity that it was the purpose of
orders remain suspended and “it is possible that some of         the [Fourteenth] Amendment to secure.” Truax v. Raich, 239
these provisions could be reinstated.” (ECF No. 75, p. 38).      U.S. 33, 41, 36 S.Ct. 7, 60 L.Ed. 131 (1915) (holding that
Thus, Defendants’ orders closing all “non-life-sustaining”       a state anti-alien labor statute violated both equal protection
businesses, imposed by them sua sponte, suspended by them        and due process). Later, in striking down a law banning the
sua sponte, and susceptible to sua sponte re-imposition at any   teaching of foreign languages in school, the Supreme Court
time are appropriately before the Court.                         observed that the Fourteenth Amendment guaranteed the
                                                                 right, inter alia, “to engage in any of the common occupations
                                                                 of life ....” Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct.
                                                                 625, 67 L.Ed. 1042 (1923). The emphasis given to economic



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          20
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 22 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


substantive due process reached its apex in the Lochner era,        claim, the “criteria to identify what is fatally arbitrary differ
Lochner v. New York, 198 U.S. 45, 25 S.Ct. 539, 49 L.Ed. 937        depending on whether it is legislation or a specific act of a
(1905), and was considerably recalibrated and de-emphasized         government officer that is at issue.” Cty. of Sacramento v.
by the New Deal Supreme Court and later jurisprudence.              Lewis, 523 U.S. 833, 846, 118 S.Ct. 1708, 140 L.Ed.2d 1043
Nevertheless, our Supreme Court has never repudiated the            (1998). “Specific acts” are also known as “executive acts” in
recognition that a citizen has the right to work for a living and   substantive due process jurisprudence. The Third Circuit has
pursue his or her chosen occupation.                                explained that “executive acts, such as employment decisions,
                                                                    typically apply to one person or to a limited number of
The Third Circuit has recognized “[t]he right to hold specific      persons, while legislative acts, generally laws and broad
private employment and to follow a chosen profession free           executive regulations, apply to large segments of society.”
from unreasonable governmental interference comes within            Nicholas v. Pa. State Univ., 227 F.3d 133, 139 n.1 (3d. Cir.
both the ‘liberty’ and the ‘property’ concepts of the Fifth and     2000). Substantive due process challenges to a legislative act
Fourteenth Amendments.” Piecknick v. Comm. of Pa., 36 F.3d          are reviewed under the rational basis test. Am. Exp. Travel
1250, 1259 (3d. Cir. 1994) (citing Greene v. McElroy, 360           Related Serv's., Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366
U.S. 474, 492, 79 S.Ct. 1400, 3 L.Ed.2d 1377 (1959); Truax,         (3d. Cir. 2012). 27
239 U.S. at 41, 36 S.Ct. 7). However,
                                                                     *26 Before proceeding to applicable constitutional scrutiny,
                                                                    the Court will address the fact that, as Defendants point
             [t]he Constitution only protects this                  out, the closures of “non-life-sustaining” businesses was only
             liberty from state actions that threaten               temporary. Defendants hold that this precludes a claim that
             to deprive persons of the right to                     the closures violated the Fourteenth Amendment. Although
             pursue their chosen occupation. State                  the closures were ultimately “suspended” after a period of
             actions that exclude a person from                     approximately two months (for businesses in some counties
             one particular job are not actionable                  and longer for businesses in other counties), the March
             in suits ... brought directly under the                19, 2020 Order has no end date. Rather, it is open-ended,
             due process clause. It is the liberty                  remaining “in effect until further notice.” (ECF No. 42-3).
             to pursue a calling or occupation,                     Moreover, even the subsequent orders suspending (not
             and not the right to a specific job,                   rescinding) the shutdown of “non-life-sustaining” businesses
             that is secured by the Fourteenth                      recognize only that “it is necessary to relax some of the
             Amendment.                                             requirements of the aforementioned orders for a period of
                                                                    time as part of a gradual and strategic return to work.” (ECF
                                                                    No. 42-52). A total shutdown of a business with no end-
Id. (internal citations and quotation marks omitted). There is      date and with the specter of additional, future shutdowns
no question, then, that the Fourteenth Amendment recognizes         can cause critical damage to a business's ability to survive,
a liberty interest in citizens—the Business Plaintiffs here—        to an employee's ability to support him/herself, and adds
to pursue their chosen occupation. The dispositive question         a government-induced cloud of uncertainty to the usual
is not whether such a right exists, but rather, the level of        unpredictability of nature and life.
infringement upon the right that may be tolerated.
                                                                    Evidence of record shows that the impact of the shutdown,
Although federal courts have recognized the existence of            even though temporary, was immediate and severe on
a substantive due process right of a citizen to pursue a            the Business Plaintiffs. For example, R.W. McDonald &
chosen occupation for over a century, there is little specific      Sons, a small business, estimates that it “lost approximately
analysis on how that right should be weighed and what sort          $300,000 in revenue[,]” and that its business has been
of test should be applied to allegedly infringing conduct.          “financially devastated.” (ECF No. 30, p. 2). R.W. McDonald
As a matter of general consensus, courts generally treat            expressed ongoing concern that the restrictions may be re-
government action purportedly violating the right to pursue         imposed, which could be fatal. Plaintiffs Chris and Jody
an occupation in the same light as economic legislation and         Bertoncello-Young explained that the losses to their small
use the general standard of review applied to substantive           salon exceeded $150,000 and that they depleted their entire
due process claims. In reviewing a substantive due process          emergency fund to pay expenses that came due when



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             21
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 23 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


their business was required to remain closed. (ECF No.              defined in any Pennsylvania statute or regulation. Mr.
32, p. 3). The Bertoncello-Youngs also expressed concern            Robinson explained that Defendants’ policy team used the
about re-imposition of the restrictions. (ECF No. 30, p.            North American Industry Classification System (NAICS)
4). It matters little to a business owner or employee that          as a component of their determination of how to classify
Defendants intended for the restrictions to be temporary. They      businesses. (ECF. No. 39, p. 2). The NAICS is a manual used
were, and remain, open-ended and subject to imposition at           by federal statistical agencies in classifying businesses for
the sole discretion of Defendants. The fact that Plaintiffs’        the purpose of collecting, analyzing, and publishing statistical
businesses were only temporarily shutdown does not preclude         data related to the U.S. economy. (ECF. No. 39, p. 2). The
a finding that the shutdown violated their liberty interests.       NAICS does not classify businesses into “life-sustaining”
The nature of a state-wide shut down of “non-life-sustaining”       and “non-life-sustaining” categories. It does not even use
business is such an immediate and unprecedented disruption          the terms. Rather, it merely divides the economy into “20
to businesses and their employees as to warrant constitutional      broad sectors and 316 industry groups.” (ECF No. 39, p. 2).
review.                                                             It was the policy team that made the decision as to which
                                                                    businesses would be deemed “life-sustaining,” and which
The Supreme Court has recognized that the “core of the              would be closed. (ECF No. 75, p. 96).
concept” of substantive due process is the protection against
arbitrary government action. Lewis, 523 U.S. at 845, 118 S.Ct.      The record demonstrates that the policy team's unilateral
1708 (citing Hurtado v. California, 110 U.S. 516, 527, 4            determination as to which classes of businesses would be
S.Ct. 292, 28 L.Ed. 232 (1884)). 28 Indeed, “the touchstone         classified as “life-sustaining” was never formalized and the
of due process is protection of the individual against arbitrary    team never settled on a specific definition of “life-sustaining”:
actions of government ....” Id. Rational basis review is a
                                                                      Q. Well, I'd ask you if you'd do me a favor. Would you
forgiving standard for government acts, but it “is not a
                                                                        please tell me where I could find the definition of
toothless one ....” Mathews v. Lucas, 427 U.S. 495, 510, 96
                                                                        “life-sustaining?” Because I couldn't find it—I looked—
S.Ct. 2755, 49 L.Ed.2d 651 (1976). As a general matter, the
                                                                        Judge, I looked in 956 pages of the NAICS document,
rational basis test requires only that the governmental action
                                                                        I couldn't find it there. So where would I find it, Mr.
“bear[ ] a rational relationship to some legitimate end.” Romer
                                                                        Robinson?
v. Evans, 517 U.S. 620, 631, 116 S.Ct. 1620, 134 L.Ed.2d
855 (1996). Conversely, actions which are irrational, arbitrary       A. I believe that it's driven by the categorization and
or capricious do not bear a rational relationship to any end.           the determination—I'm not sure that we wrote down
Cty. Concrete Corp. v. Town of Roxbury, 442 F.3d 159, 169               anywhere what “life-sustaining” meant. It was policy
(3d. Cir. 2006) (quoting Pace Resources, Inc. v. Shrewsbury             decisions that were made by our team as to whether
Twp., 808 F.2d 1023, 1035 (3d Cir. 1987)) (“Thus, for                   they considered, you know, an energy production
appellants’ facial substantive due process challenge to the             location or utility or supermarket to be life-sustaining as
Ordinance to be successful, they must ‘allege facts that would          distinguished from others that they did not believe. We
support a finding of arbitrary or irrational legislative action         didn't I believe, write down a definition specifically but
by the Township.’ ”). Even with this forgiving standard as              just translated the sort of common understanding of
its guide, the Court nevertheless holds that the March 19,              life sustaining or not into that business list.
2020 Order closing all “non-life-sustaining” businesses was
so arbitrary in its creation, scope and administration as to fail   (ECF No. 75, pp. 95-96). Mr. Robinson further testified
constitutional scrutiny.                                            about the lack of any set, formalized, definition for “life-
                                                                    sustaining”:
 *27 The record shows that the Governor's advisory team,
which designated the Business Plaintiffs and countless                Q. So there's nowhere—you can't point me to anywhere
other businesses throughout the Commonwealth as “non-                   where I could read the definition of life-sustaining?
life-sustaining” and, thereby, closing them, did so with
                                                                      A. I do not believe that we ever wrote down what the
no set policy as to the designation and, indeed, without
                                                                        definition of life-sustaining was. It was, again, just
ever formulating a set definition for “life-sustaining” and,
                                                                        developed through the list. So the meaning is in some
conversely “non-life-sustaining.” The terms “life-sustaining”
                                                                        sense determined by what was on the list.
and “non-life-sustaining” relative to businesses are not



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             22
               Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 24 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)




(ECF No. 75, p. 97). When further pressed, about a definition,          (ECF No. 75, p 226). 29 Even though, however, the
Mr. Robinson testified:                                                 classification of “life-sustaining” was never formally reduced
                                                                        to an objective definition in writing and Defendants’ list of
  A. We—the policy team that developed the list spent time
                                                                        business types that they considered to be “life-sustaining”
    discussing for each category whether they believed that
                                                                        remained in flux, changing ten times, Defendants eliminated
    it was essential for life; and in cases where they made
                                                                        the ability of a business to obtain a waiver as of April 3, 2020.
    that determination, it was, yes, allowed to remain open.
                                                                        (ECF. No. 38, p. 4). The waiver process allowed a business
    In categories where they particularly did not believe that
                                                                        that believed it had been mistakenly classified as “non-life-
    the classification of the business type was that level of
                                                                        sustaining” to submit information to show that it should have
    criticality, it was no, and those businesses were required
                                                                        been classified as “life-sustaining” and, thus, permitted to
    to close.
                                                                        operate. Once the waiver process closed, a business that had
     I don't believe that we spent a lot of time around the             been wrongly categorized had no recourse—even though the
     formality of kind of enshrining a definition somewhere.            list of “life-sustaining” business continued to fluctuate:
     We were working quickly to provide clarity to the public
                                                                          Q. So if I have a business and I've changed my business
     as to how to prevent the spread of the disease and protect
                                                                            operations and I was previously categorized as non-life-
     public health.
                                                                            sustaining but I've changed my business model, I've
(ECF No. 75, p. 98) (emphasis added).                                       changed my way of doing business, I've got the best plan
                                                                            that the CDC has ever seen, I can't get my name changed
The explanation for how Defendants’ policy team chose                       —or I can't get reclassified as non-life-sustaining (sic)
which businesses were “life-sustaining” and which were                      despite the fact that you've changed the definition of life-
“non-life-sustaining” is circuitous, at best. Mr. Robinson                  sustaining post closing down the waiver process; is that
said that they used the NAICS system to determine which                     correct?
businesses were “life-sustaining,” although the NAICS does
                                                                          A. Could you repeat that?
not actually use that categorization. He acknowledged that the
team simply applied their common-sense judgment as to what                Q. Sure. You've acknowledged that the definition of life-
was, or was not, “life-sustaining.” In doing so, they did not               sustaining changed after the waiver process was closed?
confine themselves to “the formality of kind of enshrining a
definition somewhere.” So, without a definition, how can one              A. Correct.
determine which businesses can stay open and which must
close? Mr. Robinson said that one should look to the policy               Q. Based upon those changes, if I looked at all those charts
team's list (of “life-sustaining” businesses). Essentially, a               and I said, “wow, I'm now life-sustaining” or “I think I
class of business is “life-sustaining” if it is on the list and it is       can meet the definition of life-sustaining.” I don't have a
on the list because it is “life-sustaining.”                                vehicle for you to approve my waiver?

                                                                          A. Correct.
 *28 To add to the arbitrary nature of the list of “life-
sustaining” businesses being the definition of what is, in fact,        (ECF No. 75, pp. 230-31). To add to the arbitrary nature
“life-sustaining” is the fact that the list of what businesses          of the entire situation surrounding the business closures,
are considered “life-sustaining” changed ten times between              Defendants closed the waiver process because the backlog of
March 19, 2020 and May 28, 2020:                                        requests slowed the process down. (ECF No. 75, pp. 227-31).
                                                                        Defendants decided to go “from a slowed process to no
  Q. Mr. Weaver, the chart that we've referred to you've
                                                                        process.” (ECF No. 75, p. 230).
    indicated is the definition of life-sustaining and non-
    life-sustaining. That chart has changed ten times; is that
                                                                        The manner in which Defendants, through their policy
    correct?
                                                                        team, designed, implemented, and administered the business
  A. It has, yes.                                                       closures is shockingly arbitrary. The policy team was not
                                                                        tasked with formulating a theoretical policy paper or standard
                                                                        to categorize abstract classes of business or NAICS codes.



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                23
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 25 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


Rather, it had the authority to craft a policy, adopted wholesale   and which were “non-life-sustaining.” But in making that
by Defendants, that had an immediate impact on the Business         choice, they were not merely coming up with a draft of
Plaintiffs and countless other businesses, employers, and           some theoretical white paper, but rather, determining who
employees across the Commonwealth. Despite the fact that            could work and who could not, who would earn a paycheck
their decisions had the potential (and in many cases the actual     and who would be unemployed—and for some—which
effect) of destroying businesses and putting employees out          businesses would live, and which would die. This was truly
of work, Defendants and their advisors never formulated             unprecedented.
a set, objective definition in writing of what constitutes
“life-sustaining.” The Court recognizes that Defendants were        An economy is not a machine that can be shut down and
acting in haste to address a public health situation. But to        restarted at will by government. It is an organic system made
the extent that Defendants were exercising raw governmental         up of free people each pursuing their dreams. The ability to
authority in a way that could (and did) critically wound            support oneself is essential to free people in a free economy.
or destroy the livelihoods of so many, the people of the            The late Justice William O. Douglas observed:
Commonwealth at least deserved an objective plan, the ability
to determine with certainty how the critical classifications          The right to work, I had assumed, was the most precious
were to be made, and a mechanism to challenge an alleged              liberty that man possesses. Man has indeed as much right
misclassification. The arbitrary design, implementation, and          to work as he has to live, to be free, to own property. The
administration of the business shutdowns deprived the                 American ideal was stated by Emerson in his essay on
Business Plaintiffs and their fellow citizens of all three.           Politics, ‘A man has a right to be employed, to be trusted,
                                                                      to be loved, to be revered.’ It does many men little good to
 *29 Another layer of arbitrariness inherent in the business          stay alive and free and propertied, if they cannot work. To
shutdown components of Defendants’ orders are that many               work means to eat. It also means to live. For many it would
“non-life-sustaining” businesses sell the same products or            be better to work in jail, than to sit idle on the curb. The
perform the same services that were available in stores that          great values of freedom are in the opportunities afforded
were deemed “life-sustaining.” For example, Plaintiff R.W.            man to press to new horizons, to pit his strength against the
McDonald & Sons is a small appliance and furniture store that         forces of nature, to match skills with his fellow man.
was deemed a “non-life-sustaining” business and required
                                                                    Barsky v. Board of Regents of University of State of New
to close. (ECF No. 30, p. 1). But larger retailers selling the
                                                                    York, 347 U.S. 442, 472, 74 S.Ct. 650, 98 L.Ed. 829 (1954)
same products, such as Lowes, The Home Depot, Walmart
                                                                    (Douglas, J, dissenting). In a free state, the ability to earn
and others remained opened. Mr. McDonald stated that his
                                                                    a living by pursing one's calling and to support oneself and
business “lost approximately $300,000 in revenue” and that
                                                                    one's family is not an economic good, it is a human good.
his business has been “financially devastated.” (ECF No.
                                                                    Although jurisprudence may not afford the right to pursue
30, p. 2). He also averred that he lost business to the big-
                                                                    one's occupation the same weight as others in our hierarchy
box retailers that were permitted to remain in operation. 30        of liberties, it cannot be given such short shrift as to allow
Plaintiffs Mike and Nancy Gifford and Chris and Jody                it to be completely subordinated to an ad hoc and arbitrary
Bertoncello-Young, each in the salon business, attempted            regimen that cannot even be reduced to an objective, written
to remain open to sell hair and other styling products, but         definition—even where that regimen is based on good intent.
were advised that as “non-life-sustaining” businesses they          Here, Defendants took the unprecedented step of closing all
had to close. (ECF Nos. 31 and 32). But those products could        businesses that they self-deemed to be “non-life-sustaining.”
be purchased at “life-sustaining” big box retailers and drug        The record shows that in doing so and in their manner of doing
stores. It is paradoxical that in an effort to keep people apart,   so, Defendants’ actions were so arbitrary as to violate the
Defendants’ business closure orders permitted to remain in          Business Plaintiffs’ substantive due process rights guaranteed
business the largest retailers with the highest occupancy           by the Fourteenth Amendment.
limits.

The Court recognizes that Defendants were facing a pressing
situation to formulate a plan to address the nascent COVID-19           4. The business closure provisions of Defendants’
pandemic when they took the unprecedented step of sua                         orders violated the Equal Protection
sponte determining which businesses were “life-sustaining”                   Clause of the Fourteenth Amendment.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            24
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 26 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


Finally, the Court examines whether the business closure            beauty products, rather than performing personal services) are
provisions of Defendants’ orders violated the Equal                 similarly situated to the big box retailers and drug stores in
Protection Clause of the Fourteenth Amendment. The                  that they sell the same health and beauty products. Again,
Business Plaintiffs contend that Defendants’ orders violated        the only distinction is size. Nevertheless, Defendants’ orders
equal protection in two ways. They contend that the                 treated these retailers differently than their larger competitors,
division of the Commonwealth into regions (on the county            which were permitted to remain open and continue offering
level) wrongly treated them dissimilarly from businesses            the same products that Plaintiffs were forbidden from selling.
in other similarly situated counties. They also argue that          The record unequivocally establishes that the distinction was
the distinction between them and other businesses that              made intentionally. Thus, the final question is whether there
were permitted to operate was arbitrary and fails equal             was a rational basis for the difference in treatment.
protection scrutiny. Defendants counter the first point by
arguing that distinctions are commonly made based on                Defendants are correct that the provisions of their reopening
county boundaries. They further argue that their decision           plan, which made distinctions between different regions of
to distinguish between “life-sustaining” and “non-life-             the Commonwealth, passes constitutional scrutiny. It is well
sustaining” businesses (closing the latter) was rationally          established that states and local governments may impose
related to a legitimate government end, and, thus survives          requirements or restrictions that apply in one region and not
constitutional scrutiny.                                            in others. See Cty. Bd. of Arlington Cty., Va. v. Richards,
                                                                    434 U.S. 5, 6-8, 98 S.Ct. 24, 54 L.Ed.2d 4 (1977). The
 *30 The Equal Protection Clause of the Fourteenth                  Court holds that Defendants had a rational basis for rolling
Amendment forbids the states to “deny to any person within          out their reopening plan on a regional basis based on
its jurisdiction the equal protection of the laws.” U.S. CONST.     counties. Doing so recognized and respected the differences
14th Amend. Where a plaintiff in an equal protection claim          in population density, infrastructure and other factors relevant
does not allege that distinctions were made on the basis of         to the effort to address the virus. The Business Plaintiffs point
a suspect classification such as race, nationality, gender or       to similarity between their area and neighboring counties
religion, the claim arises under the “class of one” theory.         permitted to open earlier, but rational basis does not require
Village of Willowbrook v. Olech, 528 U.S. 562, 564, 120 S.Ct.       the granularity of a neighborhood by neighborhood plan.
1073, 145 L.Ed.2d 1060 (2000). To prevail on such a claim,          Distinctions between counties are a historically accepted
the plaintiff must demonstrate: 1) the defendant treated him        manner of statewide administration and pass scrutiny here.
differently than others similarly situated, 2) the defendant did
so intentionally, and 3) there was no rational basis for the        However, the manner in which Defendants’ orders divided
difference in treatment. Hill v. Borough of Kutztown, 455 F.3d      businesses into “life-sustaining” and “non-life-sustaining”
225, 239 (3d. Cir. 2006). As explained above, the rational          classifications, permitting the former to remain open and
basis test is forgiving, but not without limits in its deference.   requiring the latter to close, fails rational basis scrutiny.
Distinctions cannot be arbitrary or irrational and pass scrutiny.   The Court outlined at length above the facts of record
“The State may not rely on a classification whose relationship      demonstrating that Defendants’ determination as to which
to an asserted goal is so attenuated as to render the distinction   businesses they would deem “life-sustaining” and which
arbitrary or irrational.” City of Cleburne v. Cleburne Living       would be deemed “non-life-sustaining” was an arbitrary,
Center, 473 U.S. 432, 446, 105 S.Ct. 3249, 87 L.Ed.2d 313           ad hoc, process that they were never able to reduce
(1985)                                                              to a set, objective and measurable definition. As stated
                                                                    above in reference to the Business Plaintiffs’ due process
The Business Plaintiffs have demonstrated they were treated         challenge, to the extent that Defendants were going to
differently than other businesses that are similarly situated.      exercise an unprecedented degree of immediate power over
For example, R.W. McDonald & Sons is a retailer that                businesses and livelihoods; to the extent that they were going
sells furniture and appliances—so is Walmart, Lowes and             to singlehandedly pick which businesses could stay open
The Home Depot. The only difference is the extent of                and which must close; and to the extent that they were
their offerings—Walmart, Lowes and The Home Depot are               picking winners and losers, they had an obligation to do so
larger and offer more products. However, in essence, they           based on objective definitions and measurable criteria. The
are the same—retailers selling consumer goods. Likewise,            Equal Protection Clause cannot countenance the exercise of
the Salon Plaintiffs (in their role as retailers of health and      such raw authority to make critical determinations where



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              25
              Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 27 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


                                                                   do not rationally relate to Defendants’ own stated goal.
the government could not, at least, “enshrine a definition
                                                                   They violate the Equal Protection Clause of the Fourteenth
somewhere.” (ECF No. 75 p. 95).
                                                                   Amendment.
 *31 Finally, the record shows that Defendants’ shutdown
of “non-life-sustaining” businesses did not rationally relate to      IV. CONCLUSION
Defendants’ stated purpose. The purpose of closing the “non-       The Court closes this Opinion as it began, by recognizing
life-sustaining” businesses was to limit personal interactions.    that Defendants’ actions at issue here were undertaken with
Ms. Boateng averred: “[i]n an effort to minimize the spread        the good intention of addressing a public health emergency.
of COVID-19 throughout Pennsylvania, the Department [of            But even in an emergency, the authority of government is
Health] sought to limit the scale and scope of personal            not unfettered. The liberties protected by the Constitution are
interaction as much as possible in order to reduce the number      not fair-weather freedoms—in place when times are good but
of new infections.” (ECF No. 37, p. 2). “Accordingly, it           able to be cast aside in times of trouble. There is no question
was determined that the most effective way to limit personal       that this Country has faced, and will face, emergencies of
interactions was to allow only businesses that provide life-       every sort. But the solution to a national crisis can never be
sustaining services or products to remain open and to issue        permitted to supersede the commitment to individual liberty
stay-at-home orders directing that people leave their homes        that stands as the foundation of the American experiment. The
only when necessary.” (ECF No. 37, p. 3). But Defendants’          Constitution cannot accept the concept of a “new normal”
actions did not rationally relate to this end. Closing R.W.        where the basic liberties of the people can be subordinated
McDonald & Sons did not keep at home a consumer looking            to open-ended emergency mitigation measures. Rather, the
to buy a new chair or lamp, it just sent him to Walmart.           Constitution sets certain lines that may not be crossed, even
Refusing to allow the Salon Plaintiffs to sell shampoo or          in an emergency. Actions taken by Defendants crossed those
hairbrushes did not eliminate the demand for those products,       lines. It is the duty of the Court to declare those actions
it just sent the consumer to Walgreens or Target. In fact,         unconstitutional. Thus, consistent with the reasons set forth
while attempting to limit interactions, the arbitrary method       above, the Court will enter judgment in favor of Plaintiffs.
of distinction used by Defendants almost universally favored
businesses which offered more, rather than fewer products.
As such, the largest retailers remained open to attract large      All Citations
crowds, while smaller specialty retailers—like some of
the Business Plaintiffs here—were required to close. The           --- F.Supp.3d ----, 2020 WL 5510690
distinctions were arbitrary in origin and application. They




                                                           Footnotes


1      Pursuant to the July 15, 2020 Orders of Defendants, indoor events and gatherings of more than 25 people are
       prohibited, and outdoor events and gatherings of more than 250 people are prohibited. (ECF Nos. 48-5, 48-6).
2      Plaintiffs challenge only the business closure provisions which had designated every business in the
       Commonwealth as “life-sustaining” or “non-life-sustaining” and closed the later. They do not challenge
       components of those orders which permit the businesses to open subject to certain restrictions, such as
       percentage occupancy limits. As such, the Court's opinion does not impact those components of Defendants’
       orders.
3      Throughout this Opinion, page citations are to pages of the applicable trial transcripts and pleadings, and
       not the ECF document page number.
4      For example, in regard to the July 15, 2020 Order that contained a limit of twenty-five percent of the stated
       fire code maximum occupancy for indoor dining, policy team members reviewed models from other states -
       Florida, Colorado, Texas, and California - “and then made a decision based on collective input of the policy
       folks, the legal folks, the Department of Health and health professionals as to what would be the best approach
       to move forward.” (ECF No. 74, pp. 49-51). As to the provision in the Order that alcohol could only be served


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           26
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 28 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


       in the same transaction as a meal, “it was one of the features of the California order that we [i.e. the policy
       team] did look at and thought it made sense.” (ECF No. 74, p. 59). At the end of this process, the proposal
       for the Order was submitted to the Governor for approval. (ECF No. 74, p. 51).
5      A waiver process, whereby businesses could challenge their designation as “non-life-sustaining,” existed
       from March 19, 2020 until April 3, 2020. (ECF No. 75, p. 226). A team of economic development professionals
       within the Pennsylvania Department of Community and Economic Development was assembled to review
       the waiver requests. (ECF No. 75, p. 214). Originally, there were twelve team members and by the end of two
       weeks there were forty team members plus fifty members answering the telephones. (ECF No. 75, p. 214).
       By the time the waiver period closed, 42,380 waiver requests were received. 6,124 were granted, 12,812
       were denied, and 11,636 were determined not to need a waiver. (ECF No. 38, ¶ 14).
6      The phases were developed by members of senior staff in the Governor's Office who thought it would be
       “understandable” to the citizens of Pennsylvania. (ECF No. 75, p. 75). The Commonwealth partnered with
       Carnegie Mellon University to review demographic and health data for each county. When considering the
       movement of counties from the “yellow phase” to the “green phase,” the Department of Health relied on four
       metrics:
           (1) whether the county had stable, decreasing, or low confirmed case counts for the immediately proceeding
           14-day period compared to the previous 14-day period; (2) whether the contacts of cases within the county
           were being monitored; (3) whether the Polymerase Chain Reaction (PCR) testing positivity rate, meaning
           the number of positive cases per 100,000 population, had been less than 10% for the past 14 days; and
           (4) whether hospital bed use was 90% per district population in the county.
       (ECF No. 37, ¶ 25). As to the business closures, the Governor's office based reopening decisions “upon
       whether a business created a high-risk for transmission of COVID-19.” (ECF No. 39, ¶ 17).
7      While the Governor's representative testified that “our approach throughout the pandemic has not been to
       take an aggressive enforcement approach,” the fact remains that Pennsylvanians were cited for violating the
       stay-at-home and business closure orders. (ECF No. 74, pp. 61-69; ECF Nos. 42-102,48-7, 54-3).
8      The statute provided an exception for children who had a certificate signed by a physician representing that
       they were “unfit subjects for vaccination.” Id. at 12-13, 25 S.Ct. 358.
9      The Court is aware that neither the Supreme Court's denial of review, nor Justice Alito's dissent are
       precedential, however, in light of the facts and circumstances in this case, the Court finds Justice Alito's
       dissent instructive and persuasive regarding the issues presented.
10     Lindsay F. Wiley is Professor of Law and Director, Health Law and Policy Program, American University
       Washington School of Law. Stephen I. Vladeck is the A. Dalton Cross Professor of Law, University of Texas
       School of Law. Id. at 179.
11     See generally Moorhead v. Farrelly, 727 F. Supp. 193 (D. V.I. 1989) (discussing the destruction resulting from
       Hurricane Hugo); United States v. Chalk, 441 F.2d 1277 (4th Cir. 1971) (discussing widespread civil unrest
       resulting from racial incident); In re Juan C., 28 Cal.App.4th 1093, 33 Cal.Rptr.2d 919 (Ca. 1994) (discussing
       measures implemented to combat widespread looting and violence resulting from Los Angeles rioting).
12     It is true that under 35 Pa.C.S.A § 7301(c), the Governor's declaration of emergency, and related measures,
       will expire after ninety days. However, the Governor is able to sua sponte issue a continued emergency
       declaration. In Wolf v. Scarnati, ––– Pa. ––––, ––– A.3d ––––, 2020 WL 3567269 (Pa. Jul. 1, 2020), the
       Pennsylvania Supreme Court held that a vote of the legislature was powerless to vitiate the declaration,
       unless the governor signed off (as in normal legislation). See id. at ––––, 2020 WL 3567269 at *11 (“because
       H.R. 836 was not presented to the Governor, and, in fact, affirmatively denied the Governor the opportunity to
       approve or veto that resolution, H.R. 836 did not conform with the General Assembly's statutory mandate in
       section 7301(c) or with the Pennsylvania Constitution.”). Thus, in practical effect, absent a veto-override, the
       Governor's orders can be reissued without limit. Professors Wiley & Vladeck recognized that this situation
       could lead to the situation of the permanent emergency: “[a]t least under federal law, emergencies, once
       declared, tend not to end; the President can unilaterally extend national emergency declarations on an annual
       basis in perpetuity, and can be stopped only by veto-proof supermajorities of both houses of Congress. And



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 27
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 29 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


       unless courts are going to rigorously review whether the factual justification for the emergency measure is
       still present[,] ... the government can adopt measures that wouldn't be possible during “normal” times long
       after the true exigency passed.” Wiley & Vladeck, supra page 16, at 187. On August 31, 2020, the Governor
       renewed the emergency declaration, extending his extraordinary authority for an additional ninety days. (ECF
       No. 73-1). Again, absent an extraordinary veto-proof vote of the General Assembly, there is no limit on
       the number of times the Governor may renew the declaration and vest himself with extraordinary unilateral
       powers.
13     In a recent case brought in the Middle District of Pennsylvania, plaintiffs brought suit against Governor Wolf
       and others, contending that their constitutional rights were violated as a result of the Governor's Orders, and to
       that extent, requested the district court to temporarily restrain the enforcement of the Orders. Benner v. Wolf,
       ––– F. Supp. 3d ––––, –––– – ––––, 2020 WL 2564920, at *1-3 (M.D. Pa. May 21, 2020). The district court
       addressed, inter alia, whether the Governor's Orders exceeded the permissible scope of his police powers,
       and in doing so, applied the deferential Jacobson standard of review. Id. at ––––, 2020 WL 2564920 at *6. The
       district court held that the plaintiffs had failed to establish that the Orders were not “reasonably necessary” or
       “unduly burdensome” because they could not provide evidentiary support to contradict the defendant's broad
       policy decisions. Id. The immediate case, however, is readily distinguishable because the Court now has the
       benefit of a developed evidentiary record, which includes specific reasoning and testimony from the parties.
       The Court also recognizes that the Pennsylvania Supreme Court's decision in Friends of Danny DeVito v.
       Wolf, ––– Pa. ––––, 227 A.3d 872 (2020), addresses some of the federal constitutional issues presented in
       this case and the court reviewed those issues through a more deferential standard. While the Pennsylvania
       Supreme Court is final on questions of Pennsylvania law, it does not bind the Court on federal questions.
14     For example, the Governor's “Process to Reopen Pennsylvania” classifies the congregate limits in the
       category of “social restrictions.” (ECF 42-81, p. 4). Mr. Robinson confirmed that they apply to purely personal
       or social gatherings, like weddings. (ECF No. 75, p. 54).
15     The congregate limits in question applied to “any event or convening that brings together groups of individuals,
       including, but not limited to, community, civic, public, leisure, faith-based, or sporting events; parades;
       concerts; festivals; conventions; fundraisers; and similar activities.” Ramsek, at ––––, 2020 WL 3446249
       at *8. The Order was subsequently amended to permit faith-based gatherings. Id. at –––– n.8, 2020 WL
       3446249 at *8 n.8.
16     The Court rejects out-of-hand any suggestion that the stay-at-home provisions of Defendants’ orders were
       merely recommendations. The plain language of the orders shows that these provisions were mandates.
       Further, the record contains evidence of citations issued to Pennsylvania residents for violating the orders.
17     There is no question that the ongoing restrictions on gatherings are ripe for review. The mootness question is
       directed at issues surrounding the suspended “stay-at-home” orders and the substantially amended business
       closure orders.
18     Q. So in the green phase, which all of Pennsylvania is in today—in the green phase here is not an elimination
       of the stay-at-home order but, rather, a suspension of the stay-at-home order; is that correct?
          A. That is correct.
       (ECF No. 75, pp. 36-37).
19     Interestingly, William Penn ensured that Pennsylvania's use of quarantine was less severe than he had
       witnessed in London where, he observed, the effects of quarantine were disproportionately harmful to the
       poor. Id. at 104-06, (quoting CATHERINE UWENS PEARE, WILLIAM PENN: A BIOGRAPHY, 48-51 (1957))
       (“[In London] Families with plague cases were boarded up into their houses for forty days without sufficient
       resources. Door upon door bore the great placard with its red cross and the plea, ‘Lord have mercy upon
       us!’ ”).
20     Even if the lockdown effectuated by the stay-at-home order could be classified as a quarantine, it would
       nevertheless far exceed the traditional understanding of a state's quarantine power. State quarantine power,
       “although broad, is subject to significant constitutional restraints.” Wendy E. Parmet, Quarantining the Law of
       Quarantine: Why Quarantine Law Does Not Reflect Contemporary Constitutional Law, 9 WAKE FOREST J.L.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   28
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 30 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


       & POL'Y 1, 4 (2018). The power to subject a citizen to quarantine is subject to both procedural and substantive
       due process restraints. “At a minimum, these include the requirement that quarantine be imposed only when
       it is necessary for public health (or is the least-restrictive alternative) and only when it is accompanied by
       procedural due process protections, including notice, the right to a hearing before an independent decision-
       maker either before or shortly after confinement, the right to counsel, and the requirement that the state prove
       its case with clear and convincing evidence.” Id. at 4 (internal citations omitted). Defendants’ stay-at-home
       orders imposed a statewide lockdown on every resident of the Commonwealth that included none of these
       basic constitutional safeguards.
21     Sweeping Order Issued by State Health Director, PITTSBURGH POST, Oct. 4, 1918, at 1, https://
       newscomwc.newspapers.com/image/87692411; https://newscomwc.newspapers.com/image/14397438.
22     See Edwin Kiester Jr., Drowning in their Own Blood, PITTMED, Jan. 2003, at 23, https://
       www.pittmed.health.pitt.edu/Jan_2003/PITTMED_Jan03.pdf.
23     Howard Markel et al., Nonpharmaceutical Interventions Implemented by US Cities During the 1918-1919
       Influenza Pandemic, 298 JAMA 644, 647 (2007). The total duration of nonpharmaceutical interventions
       imposed by state and local mandate for Philadelphia and Pittsburgh were 51 and 53 days, respectively. Id.
       at 647, Table 1. This length was, generally, representative of the duration of interventions in most cities. Id.
       Seattle had the longest period of restrictions, nationwide, at 168 days from start to finish.
24     See also Greg Ip, New Thinking on Covid lockdowns: They're Overly Blunt and Costly, WALL ST. J., Aug.
       24, 2020 (“Prior to Covid-19, lockdowns weren't part of the standard epidemic tool kit, which was primarily
       designed with flu in mind. During the 1918-1919 flu pandemic, some American cities closed schools, churches
       and theaters, banned large gatherings and funerals and restricted store hours. But none imposed stay-at-
       home orders or closed all nonessential businesses. No such measures were imposed during the 1957 flu
       pandemic, the next-deadliest one; even schools stayed open.”).
25     Noreen Quails et al., Community Mitigation Guidelines to Prevent Pandemic Influenza—United States, 2017
       2 (Sonja A. Rasmussen et al. eds., 2017).
26     Williams v. Fears, 179 U.S. 270, 274, 21 S.Ct. 128, 45 L.Ed. 186 (1900) (“Undoubtedly the right of locomotion,
       the right to remove from one place to another according to inclination, is an attribute of personal liberty, and
       the right, ordinarily, of free transit from or through the territory of any state is a right secured by the 14th
       Amendment and by other provisions of the Constitution.”).
27     In recent years, a growing chorus of cases and commentators have questioned whether the general
       deference afforded to economic regulations of the right to pursue one's occupation should be reexamined,
       and that governmental action be subjected to greater scrutiny. See generally, Rebecca Haw Allensworth,
       The (Limited) Constitutional Right to Compete in an Occupation, 60 WM. & MARY L. REV. 1111 (2019);
       see also Timothy Sandefur, The Right to Earn a Living, 6 CHAP. L. REV. 207, 208 (2003). The latest focus
       on governmental action impacting the right to earn a living centers upon occupational licensing schemes.
       Professor Allensworth observed, “[w]ithin the movement [to reinvigorate protections on the right to pursue an
       occupation] there is disagreement about what doctrinal changes are needed to resurrect this once-vibrant
       right. Some call for a revision of the rational basis test that would place a heavier burden on the government
       to justify economic regulation as ‘rational.’ Others see the rational basis test as beyond salvation and call
       for a different tier of review, such as intermediate scrutiny, for economic rights such as the right to be free
       from unreasonable licensing laws.” Allensworth, supra, at 1128. See also Alexandra L. Klein, The Freedom
       to Pursue a Common Calling: Applying Intermediate Scrutiny to Occupational Licensing Statutes, 73 WASH.
       & LEE L. REV. 411 (2016). There is no question that occupational licensing requirements and other, similar,
       restrictions on the right to pursue one's occupation are considerably different than a state-wide shutdown of
       all businesses deemed to be “non-life-sustaining.” This is, perhaps, a case where the level of interference with
       the citizens’ right to earn a living was so immediate and severe as to warrant a heightened level of scrutiny.
28     “As to the words from Magna Charta, incorporated into the Constitution of Maryland, after volumes spoken
       and written with a view to their exposition, the good sense of mankind has at last settled down to this: that




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                 29
             Case 4:20-cv-02180-JST Document 76-2 Filed 09/15/20 Page 31 of 31
County of Butler v. Wolf, --- F.Supp.3d ---- (2020)


       they were intended to secure the individual from the arbitrary exercise of powers of government, unrestrained
       by the established principles of private right and distributive justice.” Lewis, 523 U.S. at 845, 118 S.Ct. 1708.
29     The initial list was published on March 19, 2020. Amendments to the list were published on March 21, March
       24, April 1, April 20, April 27, April 28, May 8, May 11 and May 28. (ECF No. 75, p. 226).
30     R.W. McDonald & Sons applied for a waiver twice. The first request was denied. There was no follow up
       communication relating to the second. (ECF No. 30; ECF No. 74, pp. 138-39).


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       30
